Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 1 of 72 Page ID
                                  #:3855



   1   Ben J. Meiselas (SBN 277412)
       meiselas@geragos.com
   2   GERAGOS & GERAGOS
       644 South Figueroa Street
   3   Los Angeles, CA 90017-3411
       Phone: (213) 625-3900
   4   Fax: (213) 625-1600
   5   Brian J. Wanca                         Matthew E. Stubbs
       bwanca@andersonwanca.com               mstubbs@mrjlaw.com
   6   Ross M. Good                           MONTGOMERY, RENNIE & JONSON
       rgood@andersonwanca.com                36 East Seventh Street, Suite 2100
   7   Glenn Hara                             Cincinnati, Ohio 45202
       ghara@andersonwanca.com                Phone: (513) 241-4722
   8   ANDERSON + WANCA                       Fax: (513) 241-8775
       3701 Algonquin Road, Suite 500
   9   Rolling Meadows, IL 60008
       Phone: (847) 368-1500
  10   Fax: (847) 368-1501
  11   Attorneys for Plaintiff
       PHYSICIANS HEALTHSOURCE, INC. and the Proposed Class
  12
  13
  14
                     IN THE UNITED STATES DISTRICT COURT
  15
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16
  17
       PHYSICIANS HEALTHSOURCE,           )   Case No. 8:14-cv-00001 JVS (ANx)
  18   INC.,                              )
                                          )   Judge James V. Selna
  19              Plaintiff,              )   Mag. Judge Autumn D. Spaeth
                                          )
  20         v.                           )   DECLARATION OF ROSS M.
                                          )   GOOD IN SUPPORT OF
  21   MASIMO CORPORATION, et al.         )
                                          )   PLAINTIFF’S REPLY IN SUPPORT
  22              Defendants.             )   OF MOTION FOR LEAVE TO FILE
                                          )   SECOND AMENDED COMPLAINT
  23                                      )   TO ADD ADDITIONAL PARTY
  24                                      )   PLAINTIFF
                                          )
  25                                      )   HEARING:
  26                                      )
                                              Date: March 11, 2019
                                          )   Time: 1:30 p.m.
  27                                      )   Ctrm: 10C
  28
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 2 of 72 Page ID
                                  #:3856



   1
   2
   3   I, Ross M. Good, declare as follows:
   4         1.    I have been litigating claims involving unsolicited advertisements
   5   under the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C.
   6   § 227, since 2013, and have litigated many such cases in that time. I have
   7   personal knowledge of the matters set forth in this declaration and, if called
   8   upon as a witness, would testify competently thereto.
   9         2.    Starting on June 21, 2018, Masimo began claiming fax
  10   advertisements exist separate and apart from the two faxes Plaintiff alleges
  11   Masimo sent to it (“Masimo’s Premise”).
  12         3.    Attached hereto as Exhibit A is a true and correct copy of email

  13   correspondence dated July 27, 2018 from Plaintiff’s Counsel to Masimo’s

  14   Counsel.

  15         4.    Attached hereto as Exhibit B is a true and correct copy of the

  16   Notice of Deposition of Shanta Fisher that was served on Masimo’s Counsel on

  17   July 31, 2018.
             5.    Attached hereto as Exhibit C is a true and correct copy of email
  18
       correspondence dated July 31, 2018 from Masimo’s Counsel to Plaintiff’s
  19
       Counsel.
  20
             6.    Attached hereto as Exhibit D is a true and correct copy of email
  21
       correspondence dated August 2, 2018 from Plaintiff’s Counsel to Masimo’s
  22
       Counsel.
  23
             7.    Attached hereto as Exhibit E is a true and correct copy of email
  24
       correspondence dated August 7, 2018 from Plaintiff’s Counsel to Masimo’s
  25
       Counsel.
  26
             8.    No confidential material was produced to Plaintiff’s Counsel prior
  27
       to December 21, 2018.
  28
                                              -1-
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 3 of 72 Page ID
                                  #:3857



   1         9.      Attached hereto as Exhibit F is a true and correct copy of email
   2   correspondence dated January 7, 2019 from Plaintiff’s Counsel to Masimo’s
   3   Counsel.
   4         10.     On January 8, 2019, Masimo produced over 3,600 pages of non-
   5   public documents responsive to Plaintiff’s Requests For Production.
   6         11.     On January 11, 2019, I met and conferred telephonically with
   7   Masimo’s Counsel twice regarding Masimo’s intention to file a Motion for
   8   Review of Magistrate Judge Spaeth’s January 4, 2019 Order and Masimo’s
   9   position on whether to file a Joint Stipulation requesting to amend scheduling

  10   deadlines. During our calls, I asked Masimo’s Counsel whether Masimo would

  11   be seeking to stay enforcement of Magistrate Judge Spaeth’s January 4, 2019

  12   Order. Masimo’s Counsel stated that Masimo had not yet made a decision on

  13   whether to seek to stay enforcement of Magistrate Judge Spaeth’s January 4,

  14   2019 Order.
             12.     On January 14, 2019, I met and conferred telephonically with
  15
       Masimo’s Counsel regarding a Joint Stipulation requesting to amend scheduling
  16
       deadlines. During this call Masimo’s Counsel informed me that Masimo was
  17
       contemplating adding one or more parties and wanted to extend the January 21,
  18
       2019 deadline for adding parties.
  19
             13.     Attached hereto as Exhibit G is a true and correct copy of email
  20
       correspondence between Plaintiff’s Counsel and Masimo’s Counsel from
  21
       January 7-17, 2019.
  22
             14.     On January 16, 2019, Masimo served a 45 page document
  23
       containing its Supplemental Responses to Plaintiff's First Set of Interrogatories.
  24
       Masimo labeled each page of this document as confidential.
  25
             15.     On January 22, 2019, SK&A produced its response to Plaintiff’s
  26
       Subpoena.
  27
  28
                                               -2-
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 4 of 72 Page ID
                                  #:3858



   1         16.     Attached hereto as Exhibit H is a true and correct copy of the
   2   Notice of Deposition of Shanta Fisher, Gary Marston, Lisa Belodoff and
   3   Michelle Hsu that was served on Masimo’s Counsel on January 26, 2019.
   4         17.     As part of my preparations for these depositions, I reviewed
   5   Masimo’s January 8, 2019 Production of Documents, Masimo’s January 16,
   6   2019 Supplemental Responses to Plaintiff's First Set of Interrogatories, and
   7   SK&A’s January 22, 2019 response to Plaintiff’s Subpoena. On or about
   8   February 15, 2019, I completed my review of said documents.
   9         18.     As a result of my review, I have reason to doubt Masimo’s

  10   Premise.

  11         19.     I informed the Court of my doubt regarding Masimo’s Premise at

  12   the February 25, 2019 hearing.

  13         20.     After being asked to respond to Plaintiff’s doubts regarding

  14   Masimo’s Premise, Masimo’s Counsel was unable to coherently state whether
       Masimo’s Premise is true.
  15
             21.     As of the signing of this declaration, Masimo has not informed
  16
       Plaintiff whether it still believes Masimo’s Premise.
  17
             22.     Attached hereto as Exhibit I is a true and correct copy of email
  18
       correspondence dated February 14, 2019 from Masimo’s Counsel to Plaintiff’s
  19
       Counsel.
  20
             23.     Attached hereto as Exhibit J is a true and correct copy of email
  21
       correspondence dated February 15, 2019 from Plaintiff’s Counsel to Masimo’s
  22
       Counsel.
  23
             24.     To date, Plaintiff’s Counsel has not received any documentation
  24
       demonstrating the unavailability of any of the four Masimo employees for
  25
       deposition.
  26
  27
  28
                                              -3-
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 5 of 72 Page ID
                                  #:3859



   1           25.   Attached hereto as Exhibit K is a true and correct copy of
   2   correspondence dated February 22, 2019 from Masimo’s Counsel to Plaintiff’s
   3   Counsel.
   4           26.   To date, I have not received any available deposition dates for any
   5   of the four Masimo employees. Masimo has not taken a single deposition in this
   6   case.
   7           27.   To date, SK&A has not produced transmission lists in this case.
   8           28.   To date, Masimo has not produced transmission lists in this case.
   9           29.   To date, there have been no transmission lists produced by any

  10   party or non-party in this case.

  11           30.   Attached hereto as Exhibit L is a true and correct copy of

  12   correspondence dated February 26, 2019 from Plaintiff’s Counsel to Masimo’s

  13   Counsel.

  14           31.   Attached hereto as Exhibit M is a true and correct copy of email
       correspondence dated July 12, 2018 from Masimo’s Counsel to Plaintiff’s
  15
       Counsel.
  16
       I declare under penalty of perjury that the foregoing is true and correct.
  17
  18
       Executed on February 26, 2019                 s/ Ross M. Good
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -4-
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 6 of 72 Page ID
                                  #:3860




                                                      EXHIBIT A
Physicians Healthsource v Masimo - DEP of Shanta Fisher
               Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 7 of 72 Page ID
                                                 #:3861
         Subject: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher
         From: Ross Good <rgood@andersonwanca.com>
         Date: 7/27/2018, 9:29 AM
         To: "Ben.Katzenellenbogen" <Ben.Katzenellenbogen@knobbe.com>
         CC: Brian Wanca <bwanca@andersonwanca.com>, Ryan Kelly <rkelly@andersonwanca.com>, Glenn
         Hara <ghara@andersonwanca.com>, Michelle Osborn <mosborn@andersonwanca.com>,
         "mark@geragos.com" <mark@geragos.com>, "meiselas@geragos.com" <meiselas@geragos.com>,
         Ma  Stubbs <MStubbs@mrjlaw.com>, "Steve.Jensen" <Steve.Jensen@knobbe.com>, "Joe.Re"
         <Joe.Re@knobbe.com>, "Stephen.Larson" <Stephen.Larson@knobbe.com>, "Adam.Powell"
         <Adam.Powell@knobbe.com>, Forrest McClellen <Forrest.McClellen@knobbe.com>,
         "Consuelo.Durand" <Consuelo.Durand@knobbe.com>, "Lisa.Luongo" <Lisa.Luongo@knobbe.com>

         Ben,
         Please provide available dates in the second half of August for the deposi on of Shanta Fisher and
         your preferred loca on for the deposi on if you have one. Please provide no later than Tuesday July
         31, 2018.

         Thanks

         ‐‐
         Ross Good
         Anderson + Wanca
         3701 Algonquin Rd., Suite 500
         Rolling Meadows, IL 60008
         rgood@andersonwanca.com ‐ EMail
         (847) 350‐9861 ‐ Direct Line
         (847) 350‐9861 ‐ Direct Fax
         (847) 368‐1500 ‐ Oﬃce Phones
         (847) 368‐1501 ‐ Oﬃce Fax




1 of 1                                                                                               2/25/2019, 9:11 PM
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 8 of 72 Page ID
                                  #:3862




                                                      EXHIBIT B
                              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 9 of 72 Page ID
                                                                #:3863


                                  1
                                  1    Brian
                                       Brian J.J. Wanca
                                                  Wanca                                     Matthew
                                                                                            Matthew E.E. Stubbs
                                                                                                         Stubbs
                                                                                                         Stubbs
                                       bwanca@andersonwanca.com
                                       bwanca(a),andersonwanca.com
                                       bwanca@andersonwanca.com                             mstubbs@mrjlaw.com
                                                                                            mstubbs mr 1aw.com
                                                                                            mstubbs(a),mr,ilaw.com
                                  22   Ryan
                                       Ryan M.M.   Kelly
                                                   Kelly
                                              M.-Kelly                                      MONTGOMERY,
                                                                                            M NT
                                                                                            MONTGOMERY,M RY, RENNIE
                                                                                                                RENNIE &
                                                                                                                RENNIE     & JONSON
                                                                                                                             JONSON
                                       rkelly@andersonwanca.com
                                       rkellv@andersonwanca.com
                                       rk"ellv(a),andersonwanca. com                        36
                                                                                            36 East
                                                                                               East Seventh
                                                                                                    SeventhStreet,
                                                                                                             Street, suite
                                                                                                                     su1te 2100
                                                                                                                     suite 2100
                                  33   Glenn
                                       Glenn    Hara
                                                Hara
                                       Glenn Hara                                           Cincinnati,
                                                                                            Cincinnati, Ohio
                                                                                                        Ohio 45202
                                                                                                             45202
                                       ghara@andersonwanca.com                              Phone
                                                                                            Phone (513)241-4722




                                  ©OO\I
                                       2hara@andersonwanca.com
                                       ghara(a),andersonwanca.com                                  (513)241-4722
                                                                                                    513)241—4722
                                  44   Ross
                                       Ross M.M. Good
                                                  Good
                                                  Good                                      Fax:
                                                                                            Fax: (513)241-8775
                                                                                                 (513)241-8775
                                                                                                 (5 3)241—8775
                                       rgood@andersonwanca.com
                                       rgood(a),andersonwanca.com
                                       rgood@andersonwanca.com
                                  55   ANDERSON
                                       ANDERSON +
                                       ANDERSON+        + WANCA
                                                          WANCA
                                       3701
                                       3701
                                       3701   Algonquin
                                              Al   onquin Road,
                                              Algonquin   Road, Suite
                                                                 Suite 500
                                                                       500
                                  66   Rolling
                                       Rolling Meadows,
                                                    eadows,IL
                                                  Meaclows, IL 60008
                                                               60008
                                       Telephone:
                                       Telephone: 847-368-
                                       Teleplione:   847—368— 1500
                                                     847-368-  1500
                                  77   Fax:
                                       Fax: 847-368-1501
                                             847-368-1501
                                             847—368—1501
                                       [Pro Hae
                                       [Pro  Hac Vice]
                                             Hac    Vice]
                                  88
                                       Counsel
                                       Counsel for
                                               for Plaintiff
                                                   Plaintiff and
                                                             and the
                                                                 the Proposed
                                                                     ProposedClass
                                                                              Class
                                  99
        o                        10
3701 Algonquin Road, Suite 500




                                 10
        o 00                           MARK
                                       MARK J. J. GERAGOS
                                                  GERAGOS S.B.N.
                                                               S.B.N. 108325
                                                                      108325
  Rolling Meadows, IL 60008




        500
        If)
              o
          11) o
                                 11    BEN.J.
                                       BENJ. MEISELAS
                                       BEN.J.  MEISELAS S.B.N.
                                                             S.B.N. 277412
                                                                    277412
         60008
     ANDERSON + WANCA




  <r:   .<;:: o
                                 11
  u
  z     Suite
         \O
          ;:::l
         (/Jo                          GERAGOS
                                       GERAGOS &    & GERAGOS
                                                       GERAGOS
  WANCA
         (847)368-1500




  <r:
  :3:
     12 "O
               ".....¡ o
                   -IL If)
                                 12
                                       644
                                       644 South
                                           South Figueroa
                                                  Figueroa Street
                                                            Street
                                       Los
                                       Los Angeles,
                                           Angeles, California
                                                     California 90017-3411
          o::!        " ,-,
 +      Road,
        ? ?o                                                     90017-3411


                  (847)368-1500
                        00
  z ·-"OM
                        \O
                                 13    Telephone:
                                       Telephone: (213)
                                                   (213) 625-3900
                                                         625-3900
                                                         625—3900
                  Meadows,
      i::
  0 ;:::l o::!                   13
  C/l
  ? er
          11)  f:'
               ;-                      Facsimile:
                                       Facsimile: (213)
                                                  (213) 625-1600
                                                        625-1600

 Algonquin
 ANDERSON
  LLl
  oº'--'
  z?gj)
 <r:<r:

  Rolling
          i:::Z:oo

         ,-,
                  =
                  o
                                 14
                                 14

                                 15
                                       mark@geragos.com
                                       mark@geragos.com
                                       marnggeragoscom
                                       meiselas@geragos.com
                                       meiselas(a),geragos.
                                       merselanggeragoscom
                                                 -   -   -
                                                           com

         ¡2?
         3701
                                 15    Local
                                       Local Counsel
                                             Counsel for
                                                     for Plaintiff
                                                         Plaintiff and
                                                                   and the
                                                                       the Proposed
                                                                           ProposedClass
                                                                                    Class




                                 NM
                                 OO
         M

                                 16
                                 16
                                                                   UNITED
                                                                   UNITED STATES
                                                                          STATES DISTRICT
                                                                                 DISTRICT COURT
                                                                                          COURT
                                 17
                                 17

                                 18
                                                             FOR
                                                             FOR THE
                                                                 THE CENTRAL
                                                                     CENTRAL DISTRICT
                                                                             DISTRICT OF
                                                                                      OF CALIFORNIA
                                                                                         CALIFORNIA
                                 18

                                 19
                                 19     PHYSICIANS
                                        PHYSICIANS HEALTHSOURCE,
                                                        HEALTHSOURCE,INC.,      INC., an
                                                                                       an
                                        Ohio
                                        Ohio corporation,   individually
                                              corporation, individually  and
                                                                         and   as
                                                                               as the
                                                                                  the
                                 20
                                 20     representative
                                        representative of
                                                       of aa class
                                                             class of
                                                                   of similarly-situated
                                                                      similarly-situated
                                        persons,                                              Case
                                                                                              Case No.
                                                                                                   No. 8:14-cv-00001
                                                                                                       8:14-cv-00001
                                        persons,
                                 21
                                 21

                                 22
                                 22                                     Plaintiff,
                                                                        Plaintiff,
                                                             v.
                                                             v.
                                                             V.
                                 23
                                 23
                                                                                              PLAINTIFF’S
                                                                                              PLAINTIFF'S
                                                                                              PLAINTIFF’S NOTICE
                                                                                                          NOTICE OF
                                                                                                                  OF TAKING
                                                                                                                      TAKING
                                 24
                                 24
                                        MASIMO
                                        MASIMO CORPORATION
                                               CORPORATION and
                                                           and MASIMO
                                                               MASIMO                         DEPOSITION
                                                                                              DEPOSITION OF
                                                                                                          OF SHANTA
                                                                                                             SH ANT A FISHER
                                                                                                             SHANTA   FISHER
                                        AMERICAS,
                                        AMERICAS, INC.,
                                                  INC.,
                                 25
                                 25
                                                                  Defendants.
                                                                  Defendants.
                                 26
                                 26

                                 27
                                 27

                                 28
                                 28


                                                                                              1
                                                                                              1
                           Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 10 of 72 Page ID
                                                              #:3864

                                              PLEASE
                                              PLEASE TAKE
                                                     TAKE NOTICE
                                                          NOTICE that
                                                                 that Plaintiff,
                                                                      Plaintiff, PHYSICIANS
                                                                                 PHYSICIANS HEALTHSOURCE,
                                                                                            HEALTHSOURCE,INC.
                                                                                                          INC. through
                                                                                                               through
                                  1
                                  1




                                  22   its
                                       its undersigned
                                           undersigned attorneys,
                                                       attorneys, will
                                                                  will take
                                                                       take the
                                                                            the telephonic
                                                                                telephonic deposition
                                                                                           deposition by
                                                                                                      by oral
                                                                                                         oral examination,
                                                                                                              examination, of
                                                                                                                           of the
                                                                                                                              the following:
                                                                                                                                  following:

                                  33   DOPONENT:
                                       DOPONENT:                      DATE
                                                                      DATE and
                                                                             and TIME:
                                                                                  TIME:                LOCATION:
                                                                                                       LOCATION:
                                       Shanta
                                       Shanta Fisher                  August 21, 2018                  Dokich
                                                                                                       Dokich Court
                                                                                                                Court Reporters




                                  ©OO\I
                                              Fisher                  August 21, 2018                                 Reporters
                                  44                                  10:00
                                                                      10:00 A.M.
                                                                            A.M.                       19712
                                                                                                       19712 MacArthur
                                                                                                               MacArthur Blvd.
                                                                                                                         Blvd.
                                                                                                       Suite
                                                                                                       Suite #100
                                                                                                             #100
                                  55
                                                                                                       Irvine,
                                                                                                       Irvine, CA
                                                                                                               CA 92612
                                                                                                                  92612
                                  66
                                       before
                                       before aa certified
                                                 certi?ed shorthand
                                                 certified shorthand reporter,
                                                                     reporter, who
                                                                               who is
                                                                                   is not
                                                                                      not of
                                                                                          of counsel
                                                                                             counsel to
                                                                                                     to any
                                                                                                        any of
                                                                                                            of the
                                                                                                               the parties
                                                                                                                   parties or
                                                                                                                           or interested
                                                                                                                              interested in
                                                                                                                                         in the
                                                                                                                                            the
                                  77
                                       event
                                       event of
                                             of the
                                                the cause.
                                                    cause. This
                                                           This deposition
                                                                deposition is
                                                                           is being
                                                                              being taken
                                                                                    taken for
                                                                                          for the purpose of
                                                                                              the purpose of discovery,
                                                                                                             discovery, for
                                                                                                                        for use
                                                                                                                            use at
                                                                                                                                at trial,
                                                                                                                                   trial, or
                                                                                                                                          or
                                  88
                                  99   for
                                       for such
                                           such other purposes as
                                                other purposes as are permitted under
                                                                  are permitted under the
                                                                                      the Federal
                                                                                          Federal Rules
                                                                                                  Rules of
                                                                                                        of Civil
                                                                                                           Civil Procedure.
                                                                                                                 Procedure.

                                 10
3701 Algonquin Road, Suite 500
  Rolling Meadows, IL 60008




         500
                                       Dated:
                                       Dated: July
                                              July 31,
                                                   31, 2018
                                                       2018                                     ANDERSON
                                                                                                ANDERSON +
                                                                                                         + WANCA
                                                                                                           WA CA
         6000811
     ANDERSON + WANCA




        Suite
  WANCA
                                                                                                ANDE;;;JCA
         (847)368-1500




                IL
     12
 +      Road,                                                                                   _________________________________


 Algonquin
 ANDERSON       (847)368-1500
                Meadows,         13
                                 14
                                                                                                Ross
                                                                                                Ross M.
                                                                                                Ryan
                                                                                                Ryan
                                                                                                Brian
                                                                                                      M. Good
                                                                                                      M.
                                                                                                      M.
                                                                                                      J.
                                                                                                Brian J.
                                                                                                         Good (Pro
                                                                                                         Kelly
                                                                                                         Kelly (Pro
                                                                                                         Wanca  (Pro
                                                                                                                    Hac Vice)
                                                                                                               (Pro Hae
                                                                                                               (Pro
                                                                                                                    Hac
                                                                                                                     Hac
                                                                                                                     Hae
                                                                                                                     Hac
                                                                                                                         Vice)
                                                                                                                         Vice)
                                                                                                                         Vice)
                                                                                                                     Hac Vice)
                                                                                                                     Hac
                                                                                                      I. Wanca (Pro Hae   Vice)
  Rolling3701
                                 15                                                             Counsel  for Plaintiff
                                                                                                Counsel for  Plaintiff
                                                                                                             Plainti?’




                                 NN
                                 OO
                                 16
                                 16

                                 17
                                 17
                                       TO:
                                       TO: Stephen
                                           Stephen C.
                                                    C. Jensen,
                                                       Jensen, Jon
                                                                Jon W.
                                                                    W. Gurka,
                                                                       Gurka, Benjamin
                                                                               Benjamin A.
                                                                                         A. Katzenellenbogen
                                                                                            Katzenellenbogen
                                 18
                                 18        Knobbe,   Martens,
                                           Knobbe, Martens,     Olson
                                                                Olson &
                                                                      & Bear
                                                                        Bear  LLP
                                                                              LLP
                                           2040
                                           2040 Main
                                                 Main Street,
                                                        Street, Fourteenth
                                                                Fourteenth Floor
                                                                           Floor
                                 19
                                 19        Irvine,
                                           Irvine, CA
                                                   CA 92614
                                                       92614
                                           Fax:
                                           Fax: 949-760-9502
                                                949-760-9502
                                 20
                                 20
                                           Email:
                                           Email: steve.jensen@knobbe.com,      jon.gurka@knobbe.com,
                                                   steve.jensen@knobbe.com, jon.gurka@knobbe.com,
                                 21
                                 21                  ben.katzenellenbogen@knobbe.com
                                                     ben.katzenellenbogen@knobbe.com

                                 22
                                 22

                                 23
                                 23

                                 24
                                 24

                                 25
                                 25

                                 26
                                 26

                                 27
                                 27

                                 28
                                 28


                                                                                           22
                              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 11 of 72 Page ID
                                                                 #:3865

                                                                              CERTIFICATE
                                                                              CERTIFICATE OF
                                                                                          OF SERVICE
                                                                                             SERVICE
                                  1
                                  1




                                  22          I,
                                              I, the
                                                 the undersigned,
                                                     undersigned, state
                                                                  state that
                                                                        that on
                                                                              on July
                                                                                  July 31,
                                                                                       31, 2018,
                                                                                           2018, II served
                                                                                                    served aa true
                                                                                                              true and
                                                                                                                   and correct
                                                                                                                       correct copy
                                                                                                                               copy of
                                                                                                                                    of this Notice
                                                                                                                                       this Notice
                                       of Taking  Deposition
                                       of Taking Deposition  on
                                                             on the
                                                                the parties
                                                                    parties  listed
                                                                             listed above,
                                                                                    above,  via:
                                                                                            via:
                                  33           X       U.S.
                                                       US. mail,
                                               X       U.S. mail, by
                                                                  by depositing
                                                                     depositing itit in
                                                                                     in the
                                                                                        the U.S.
                                                                                            US. mail
                                                                                            U.S.   mail at
                                                                                                         at Rolling
                                                                                                            Rolling Meadows,
                                                                                                                       Meadows, IL,
                                                                                                                                  IL, at
                                                                                                                                      at or
                                                                                                                                         or before
                                                                                                                                             before 5:00
                                                                                                                                                    5:00 p.m.,
                                                                                                                                                         pm,
                                                                                                                                                         p.m.,




                                  ©OO\]
                                  44                   with proper postage
                                                       with proper postage prepaid
                                                                             prepaid   to
                                                                                       to the
                                                                                          the  address
                                                                                               address  listed
                                                                                                        listed   below
                                                                                                                 below
                                               □
                                               ?
                                               I]      Overnight
                                                       Overnight delivery
                                                                  delivery to
                                                                            to the
                                                                               the address
                                                                                    address listed
                                                                                             listed below.
                                                                                                    below.
                                  55           □
                                               ?
                                               D       Facsimile
                                                       Facsimile machine
                                                                  machine from
                                                                            from Rolling
                                                                                  Rolling Meadows, IL,
                                                                                            Meadows,      IL, to
                                                                                                               to the
                                                                                                                   the telephone
                                                                                                                       telephone number
                                                                                                                                 number listed
                                                                                                                                           listed below
                                                                                                                                                  below
                                               X
                                               X       Electronic
                                                       Electronic Mail  to the
                                                                  Mail to  the email
                                                                                email address(es)
                                                                                       addrcss(cs)
                                                                                       address(es)   listed
                                                                                                     listed  below
                                                                                                             b   low
                                  66
                                  77
                                  88
                                                                                            Ross M.
                                                                                                       ?A/
                                                                                            ____________________________
                                                                                            Ross M. Good
                                                                                                    Good

                                  99    Brian
                                        Brian J.J. Wanca
                                                   Wanca (PHV
                                                          (PHV admitted)
                                                          (PHV   admitted)
                                        Ross
                                        Ross M.M. Good(PHV   V admitted)
                                                   Good(PHVadmitted)
                                                   Good(PH admitted)
        o                        10     Ryan
                                        Ryan M.M. Kelly(PHV
                                                    Kelly(PHV admitted)
                                                    Kelly(PHVadmitted)
3701 Algonquin Road, Suite 500




        o 00                     10                             admitted)
  Rolling Meadows, IL 60008




        500 o
        If)
             o                          Glenn
                                        Glenn Hara(PHV
                                                 Hara(PH V admitted)
                                                 Hara(PHVadmitted)
                                                            admitted)
                                 11
         11)


         60008
     ANDERSON + WANCA




        :::: o
                                        ANDERSON
                                        ANDERSON +      + WANCA
  <r:
                                 11
  u
  z     Suite
         \O
          ;:::l
         (/Jo
                                                          WANCA
  WANCA
         (847)368-1500




  <r:          ".....¡ o
                   -IL If)              3701
                                        3701 Algonquin
                                               Algonquin Road,
                                                           Road, Suite
                                                                  Suite 760
                                                                        760
  :3:
     12 "O
          o:!         " ,-,      12
 +      Road,
        ? ?o                            Rolling    Meadows,
                                        RollingMeadows,      IL
                                                             IL  60008
                                                                 60008


                  (847)368-1500
                        00
                        \O
  z ·-"OM
                                 13     Telephone:
                                        Telephone: 847-368-1500
                  Meadows,                            847-368-1500
      i::
  0 ;:::l o:!                    13
  C/l         f:'
  ? er                                  E-mail:
                                        E-mail: bwanca@andersonwanca.com
          11)
              ;-
                                                   bwanca(a),andersonwanca.com
                                                   bwanca@andersonwanca.com
 Algonquin
 ANDERSON
  LLl
  oº'--'
  z??
 <r:<r:

  Rolling
          i:::Z:oo

         ,-,

         ¡2?
                  =
                  o
                                 14
                                 14

                                 15
                                 15
                                        rgood@andersonwanca.com
                                        rgood@ andersonwancacom
                                        rgood(a),andersonwanca.com
                                        rkelly@andersonwanca.com
                                        rkellv@andersonwancacom
                                        rkellv(a),andersonwanca.com
         3701                           ghara@andersonwanca.com
                                        ghara(a),andersonwanca.
                                        ghara@andersonwanca.com




                                 NN
                                 OO
         M                                                        com

                                 16
                                 16

                                 17
                                 17     Matthew
                                        Matthew E.
                                                 E. Stubbs
                                                    Stubbs (PHV
                                                           (PHV admitted)
                                                           (PHV   admitted)
                                        Montgomery,
                                        Montgomery,   Rennie
                                                      Rennie &
                                                             &   Jonson
                                                                 Jonson
                                 18     36
                                        36 East
                                           East Seventh
                                                Seventh Street,
                                                        Street, Suite
                                                                Suite 2100
                                 18
                                                                      2100
                                 19
                                 19
                                        Cincinnati,
                                        Cincinnati, OH
                                                    OH 45202
                                                       45202
                                        Telephone:
                                        Telephone: 513-241-4722
                                                    513-241-4722
                                 20
                                 20

                                 21
                                 21     Mark
                                        Mark J.J. Geragos
                                                  Geragos
                                        Shelley
                                        Shelley Kaufman
                                                  Kaufman
                                 22
                                 22
                                        Ben
                                        Ben J.
                                             J. Meiselas
                                                Meiselas
                                 23
                                 23     GERAGOS
                                        GERAGOS &     & GERADOS
                                                        GERADOS
                                        Historic
                                        Historic Engine
                                                  Engine Co.  No. 28
                                                          Co. No. 28
                                 24
                                 24     644
                                        644 South
                                            South Figueroa
                                                    Figueroa  Street
                                                              Street
                                        Los
                                        Los Angeles,
                                            Angeles, CACA 90017
                                                           90017
                                 25
                                 25
                                        Telephone:   213-625-3900
                                                     213-625-3900
                                        Telephone:   213-625—3900
                                 26
                                 26

                                 27
                                 27

                                 28
                                 28


                                                                                                  33
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 12 of 72 Page ID
                                   #:3866




                                                       EXHIBIT C
RE: Physicians Healthsource v Masimo - DEP of Shanta Fisher
                Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 13 of 72 Page ID
                                                   #:3867
         Subject: RE: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher
         From: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
         Date: 7/31/2018, 8:08 PM
         To: Ross Good <rgood@andersonwanca.com>
         CC: Brian Wanca <bwanca@andersonwanca.com>, Ryan Kelly <rkelly@andersonwanca.com>, Glenn
         Hara <ghara@andersonwanca.com>, Michelle Osborn <mosborn@andersonwanca.com>,
         "mark@geragos.com" <mark@geragos.com>, "meiselas@geragos.com" <meiselas@geragos.com>,
         Ma  Stubbs <MStubbs@mrjlaw.com>, Steve.Jensen <Steve.Jensen@knobbe.com>, Joe.Re
         <Joe.Re@knobbe.com>, Stephen.Larson <Stephen.Larson@knobbe.com>, Adam.Powell
         <Adam.Powell@knobbe.com>, Forrest McClellen <Forrest.McClellen@knobbe.com>,
         Consuelo.Durand <Consuelo.Durand@knobbe.com>, Lisa.Luongo <Lisa.Luongo@knobbe.com>

         Ross,

         Your email below asked for a response regarding Ms. Fisher by today, but it appears Plain ﬀ decided to serve a no ce
         of deposi on before receiving our response and before the end of the day.  As Plain ﬀ elected to ﬁle suit in the
         Central District of California, we think it is reasonable to give us at least un l the end of the day Paciﬁc  me to
         respond to requests.

         It does not make sense for the par es to schedule Ms. Fisher’s deposi on before the Court determines the poten al
         scope of that deposi on (including by ruling on Masimo’s pending issue preclusion Mo on), or before the par es (or
         the Court) determine whether Plain ﬀ’s counsel may access conﬁden al informa on, or before Masimo can produce
         documents about which Ms. Fisher may be ques oned ‐‐ the  ming of which depends on resolu on of the ﬁrst two
         issues.  Masimo will not produce Mr. Fisher for a second deposi on, and we assume Plain ﬀ will want to have the
         documents that poten ally relate to her deposi on before taking her deposi on.

         As soon as the Court determines whether Plain ﬀ may pursue class discovery, the extent to which Plain ﬀ’s counsel
         may have access to conﬁden al informa on, and Masimo can produce documents that may poten ally relate to Ms.
         Fisher’s deposi on, we will work with you to schedule Ms. Fisher’s deposi on for a convenient date and  me in our
         oﬃce in Irvine. 

         To facilitate those eﬀorts, please let us know if you have an es mate as to long you an cipate the deposi on taking.

         ‐Ben

         Ben Katzenellenbogen
         Partner
         949-721-6374 Direct

         Knobbe Martens

         From: Ross Good <rgood@andersonwanca.com>
         Sent: Friday, July 27, 2018 9:29 AM
         To: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
         Cc: Brian Wanca <bwanca@andersonwanca.com>; Ryan Kelly <rkelly@andersonwanca.com>; Glenn Hara
         <ghara@andersonwanca.com>; Michelle Osborn <mosborn@andersonwanca.com>; mark@geragos.com;
         meiselas@geragos.com; Ma  Stubbs <MStubbs@mrjlaw.com>; Steve.Jensen <Steve.Jensen@knobbe.com>; Joe.Re
         <Joe.Re@knobbe.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; Adam.Powell
         <Adam.Powell@knobbe.com>; Forrest McClellen <Forrest.McClellen@knobbe.com>; Consuelo.Durand
         <Consuelo.Durand@knobbe.com>; Lisa.Luongo <Lisa.Luongo@knobbe.com>
         Subject: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher



1 of 2                                                                                                               2/25/2019, 9:14 PM
RE: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 14 of 72 Page ID
                                                 #:3868

         Ben,
         Please provide available dates in the second half of August for the deposition of Shanta Fisher and your
         preferred location for the deposition if you have one. Please provide no later than Tuesday July 31, 2018.

         Thanks

         --
         Ross Good
         Anderson + Wanca
         3701 Algonquin Rd., Suite 500
         Rolling Meadows, IL 60008
         rgood@andersonwanca.com - EMail
         (847) 350-9861 - Direct Line
         (847) 350-9861 - Direct Fax
         (847) 368-1500 - Office Phones
         (847) 368-1501 - Office Fax



         NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
         information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
         contact the sender by reply email and destroy all copies of the original message.




2 of 2                                                                                                                             2/25/2019, 9:14 PM
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 15 of 72 Page ID
                                   #:3869




                                                      EXHIBIT D
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 16 of 72 Page ID
                                                 #:3870
         Subject: Re: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher
         From: Ross Good <rgood@andersonwanca.com>
         Date: 8/2/2018, 9:21 AM
         To: "Ben.Katzenellenbogen" <Ben.Katzenellenbogen@knobbe.com>
         CC: Brian Wanca <bwanca@andersonwanca.com>, Ryan Kelly <rkelly@andersonwanca.com>, Glenn
         Hara <ghara@andersonwanca.com>, Michelle Osborn <mosborn@andersonwanca.com>,
         "mark@geragos.com" <mark@geragos.com>, "meiselas@geragos.com" <meiselas@geragos.com>,
         Ma  Stubbs <MStubbs@mrjlaw.com>, "Steve.Jensen" <Steve.Jensen@knobbe.com>, "Joe.Re"
         <Joe.Re@knobbe.com>, "Stephen.Larson" <Stephen.Larson@knobbe.com>, "Adam.Powell"
         <Adam.Powell@knobbe.com>, Forrest McClellen <Forrest.McClellen@knobbe.com>,
         "Consuelo.Durand" <Consuelo.Durand@knobbe.com>, "Lisa.Luongo" <Lisa.Luongo@knobbe.com>

         Ben,
         The Court Order Se ng Case Management Dates (Doc. 65) set April 1, 2019 as the deadline for non‐expert discovery and the last day
         for Plain ﬀ to ﬁle Mo on for Class Cer ﬁca on is February 4, 2019. On June 20, 2018, Defendants served their Responses to
         Plain ﬀ's First Set of Interrogatories, Requests for Admissions and Requests for Produc on. To date, you have not obtained a stay of
         discovery in this case from the Court. To the extent you wish to request a stay of discovery from the Court, Plain ﬀ objects. To the
         extent you wish to request a protec ve order from the Court to limit the scope of the deposi on of Shanta Fisher, Plain ﬀ
         objects. Plain ﬀ of course will comply with any order issued from the Court. However, your posi on in eﬀect
         overrules the Court’s Case Management Order and to that we object

         In an eﬀort to reach agreement and avoid the necessity of you seeking relief from the Court, Plain ﬀ will agree to schedule the
         deposi on of Shanta Fisher to take place a er the August 20, 2018 hearing so you can raise any issues you want at that hearing. I
         suggest August 21, 2018. What date works best for you and Shanta Fisher?

         If the need for a second deposi on of any witness arises, the Court will determine what is appropriate. You have refused to produce
         documents that may poten ally relate to Shanta Fisher's deposi on. If a second deposi on of Shanta Fisher becomes necessary
         because documents are wrongfully withheld, I may seek fees and costs incurred in taking a second deposi on of the witness. I will
         not provide an es mate as to how long I an cipate the deposi on taking un l such  me as the documents that may poten ally relate
         to Shanta Fisher's deposi on are produced.

         ‐‐
         Ross Good
         Anderson + Wanca
         3701 Algonquin Rd., Suite 500
         Rolling Meadows, IL 60008
         rgood@andersonwanca.com ‐ EMail
         (847) 350‐9861 ‐ Direct Line
         (847) 350‐9861 ‐ Direct Fax
         (847) 368‐1500 ‐ Oﬃce Phones
         (847) 368‐1501 ‐ Oﬃce Fax

         On Tue, Jul 31, 2018 at 10:08 PM Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
         wrote:

            Ross,




1 of 3                                                                                                                             2/25/2019, 9:15 PM
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 17 of 72 Page ID
                                                 #:3871
            Your email below asked for a response regarding Ms. Fisher by today, but it appears Plain ﬀ decided to serve a
            no ce of deposi on before receiving our response and before the end of the day.  As Plain ﬀ elected to ﬁle suit in
            the Central District of California, we think it is reasonable to give us at least un l the end of the day Paciﬁc  me to
            respond to requests.



            It does not make sense for the par es to schedule Ms. Fisher’s deposi on before the Court determines the
            poten al scope of that deposi on (including by ruling on Masimo’s pending issue preclusion Mo on), or before the
            par es (or the Court) determine whether Plain ﬀ’s counsel may access conﬁden al informa on, or before Masimo
            can produce documents about which Ms. Fisher may be ques oned ‐‐ the  ming of which depends on resolu on of
            the ﬁrst two issues.  Masimo will not produce Mr. Fisher for a second deposi on, and we assume Plain ﬀ will want
            to have the documents that poten ally relate to her deposi on before taking her deposi on.



            As soon as the Court determines whether Plain ﬀ may pursue class discovery, the extent to which Plain ﬀ’s counsel
            may have access to conﬁden al informa on, and Masimo can produce documents that may poten ally relate to
            Ms. Fisher’s deposi on, we will work with you to schedule Ms. Fisher’s deposi on for a convenient date and  me in
            our oﬃce in Irvine. 



            To facilitate those eﬀorts, please let us know if you have an es mate as to long you an cipate the deposi on taking.



            ‐Ben



            Ben Katzenellenbogen

            Partner


            949-721-6374 Direct


            Knobbe Martens



            From: Ross Good <rgood@andersonwanca.com>
            Sent: Friday, July 27, 2018 9:29 AM
            To: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
            Cc: Brian Wanca <bwanca@andersonwanca.com>; Ryan Kelly <rkelly@andersonwanca.com>; Glenn Hara
            <ghara@andersonwanca.com>; Michelle Osborn <mosborn@andersonwanca.com>; mark@geragos.com;
            meiselas@geragos.com; Ma  Stubbs <MStubbs@mrjlaw.com>; Steve.Jensen <Steve.Jensen@knobbe.com>; Joe.Re
            <Joe.Re@knobbe.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; Adam.Powell
            <Adam.Powell@knobbe.com>; Forrest McClellen <Forrest.McClellen@knobbe.com>; Consuelo.Durand
            <Consuelo.Durand@knobbe.com>; Lisa.Luongo <Lisa.Luongo@knobbe.com>
            Subject: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher




2 of 3                                                                                                                    2/25/2019, 9:15 PM
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
                 Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 18 of 72 Page ID
                                                    #:3872
            Ben,

            Please provide available dates in the second half of August for the deposi on of Shanta Fisher and
            your preferred loca on for the deposi on if you have one. Please provide no later than Tuesday July
            31, 2018.



            Thanks



            ‐‐

            Ross Good

            Anderson + Wanca

            3701 Algonquin Rd., Suite 500

            Rolling Meadows, IL 60008

            rgood@andersonwanca.com ‐ EMail

            (847) 350‐9861 ‐ Direct Line

            (847) 350‐9861 ‐ Direct Fax

            (847) 368‐1500 ‐ Oﬃce Phones

            (847) 368‐1501 ‐ Oﬃce Fax




            NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
            information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
            contact the sender by reply email and destroy all copies of the original message.




3 of 3                                                                                                                             2/25/2019, 9:15 PM
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 19 of 72 Page ID
                                   #:3873




                                                       EXHIBIT E
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 20 of 72 Page ID
                                                 #:3874
         Subject: Re: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher
         From: Ross Good <rgood@andersonwanca.com>
         Date: 8/7/2018, 1:45 PM
         To: "Ben.Katzenellenbogen" <Ben.Katzenellenbogen@knobbe.com>, "Steve.Jensen"
         <Steve.Jensen@knobbe.com>, "Adam.Powell" <Adam.Powell@knobbe.com>, "Joe.Re"
         <Joe.Re@knobbe.com>, "Consuelo.Durand" <Consuelo.Durand@knobbe.com>, Forrest McClellen
         <Forrest.McClellen@knobbe.com>, "Lisa.Luongo" <Lisa.Luongo@knobbe.com>, "Stephen.Larson"
         <Stephen.Larson@knobbe.com>
         CC: Brian Wanca <bwanca@andersonwanca.com>, Ryan Kelly <rkelly@andersonwanca.com>, Glenn
         Hara <ghara@andersonwanca.com>, Michelle Osborn <mosborn@andersonwanca.com>,
         "mark@geragos.com" <mark@geragos.com>, "meiselas@geragos.com" <meiselas@geragos.com>,
         Ma  Stubbs <MStubbs@mrjlaw.com>

         Ben, 
         Since you have refused to agree to the deposi on of Shanta Fisher on August 21, I am hereby formally
         withdrawing my No ce of Deposi on.

         You have not yet provided any alterna ve dates for Shanta Fisher's deposi on. Please provide dates
         no later than August 10, 2018. This le er is wri en pursuant to Local Rules 37‐1 and 37‐4. I would like
         to meet and confer as to this issue no later than Friday, August 10. Please advise as to your earliest
         availability to discuss this.

         ‐‐
         Ross Good
         Anderson + Wanca
         3701 Algonquin Rd., Suite 500
         Rolling Meadows, IL 60008
         rgood@andersonwanca.com ‐ EMail
         (847) 350‐9861 ‐ Direct Line
         (847) 350‐9861 ‐ Direct Fax
         (847) 368‐1500 ‐ Oﬃce Phones
         (847) 368‐1501 ‐ Oﬃce Fax

         On Thu, Aug 2, 2018 at 11:21 AM Ross Good <rgood@andersonwanca.com> wrote:
            Ben,
            The Court Order Se ng Case Management Dates (Doc. 65) set April 1, 2019 as the deadline for non‐expert discovery and the last
            day for Plain ﬀ to ﬁle Mo on for Class Cer ﬁca on is February 4, 2019. On June 20, 2018, Defendants served their Responses to
            Plain ﬀ's First Set of Interrogatories, Requests for Admissions and Requests for Produc on. To date, you have not obtained a stay
            of discovery in this case from the Court. To the extent you wish to request a stay of discovery from the Court, Plain ﬀ objects. To
            the extent you wish to request a protec ve order from the Court to limit the scope of the deposi on of Shanta Fisher, Plain ﬀ
            objects. Plain ﬀ of course will comply with any order issued from the Court. However, your posi on in eﬀect
            overrules the Court’s Case Management Order and to that we object

            In an eﬀort to reach agreement and avoid the necessity of you seeking relief from the Court, Plain ﬀ will agree to schedule the
            deposi on of Shanta Fisher to take place a er the August 20, 2018 hearing so you can raise any issues you want at that hearing. I
            suggest August 21, 2018. What date works best for you and Shanta Fisher?




1 of 4                                                                                                                               2/25/2019, 9:16 PM
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 21 of 72 Page ID
                                                 #:3875
            If the need for a second deposi on of any witness arises, the Court will determine what is appropriate. You have refused to
            produce documents that may poten ally relate to Shanta Fisher's deposi on. If a second deposi on of Shanta Fisher becomes
            necessary because documents are wrongfully withheld, I may seek fees and costs incurred in taking a second deposi on of the
            witness. I will not provide an es mate as to how long I an cipate the deposi on taking un l such  me as the documents that may
            poten ally relate to Shanta Fisher's deposi on are produced.

            ‐‐
            Ross Good
            Anderson + Wanca
            3701 Algonquin Rd., Suite 500
            Rolling Meadows, IL 60008
            rgood@andersonwanca.com ‐ EMail
            (847) 350‐9861 ‐ Direct Line
            (847) 350‐9861 ‐ Direct Fax
            (847) 368‐1500 ‐ Oﬃce Phones
            (847) 368‐1501 ‐ Oﬃce Fax

            On Tue, Jul 31, 2018 at 10:08 PM Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
            wrote:

              Ross,



              Your email below asked for a response regarding Ms. Fisher by today, but it appears Plain ﬀ decided to serve a
              no ce of deposi on before receiving our response and before the end of the day.  As Plain ﬀ elected to ﬁle suit
              in the Central District of California, we think it is reasonable to give us at least un l the end of the day Paciﬁc  me
              to respond to requests.



              It does not make sense for the par es to schedule Ms. Fisher’s deposi on before the Court determines the
              poten al scope of that deposi on (including by ruling on Masimo’s pending issue preclusion Mo on), or before
              the par es (or the Court) determine whether Plain ﬀ’s counsel may access conﬁden al informa on, or before
              Masimo can produce documents about which Ms. Fisher may be ques oned ‐‐ the  ming of which depends on
              resolu on of the ﬁrst two issues.  Masimo will not produce Mr. Fisher for a second deposi on, and we assume
              Plain ﬀ will want to have the documents that poten ally relate to her deposi on before taking her deposi on.



              As soon as the Court determines whether Plain ﬀ may pursue class discovery, the extent to which Plain ﬀ’s
              counsel may have access to conﬁden al informa on, and Masimo can produce documents that may poten ally
              relate to Ms. Fisher’s deposi on, we will work with you to schedule Ms. Fisher’s deposi on for a convenient date
              and  me in our oﬃce in Irvine. 



              To facilitate those eﬀorts, please let us know if you have an es mate as to long you an cipate the deposi on
              taking.




2 of 4                                                                                                                         2/25/2019, 9:16 PM
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 22 of 72 Page ID
                                                 #:3876
              ‐Ben



              Ben Katzenellenbogen

              Partner


              949-721-6374 Direct


              Knobbe Martens



              From: Ross Good <rgood@andersonwanca.com>
              Sent: Friday, July 27, 2018 9:29 AM
              To: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
              Cc: Brian Wanca <bwanca@andersonwanca.com>; Ryan Kelly <rkelly@andersonwanca.com>; Glenn Hara
              <ghara@andersonwanca.com>; Michelle Osborn <mosborn@andersonwanca.com>; mark@geragos.com;
              meiselas@geragos.com; Ma  Stubbs <MStubbs@mrjlaw.com>; Steve.Jensen <Steve.Jensen@knobbe.com>;
              Joe.Re <Joe.Re@knobbe.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; Adam.Powell
              <Adam.Powell@knobbe.com>; Forrest McClellen <Forrest.McClellen@knobbe.com>; Consuelo.Durand
              <Consuelo.Durand@knobbe.com>; Lisa.Luongo <Lisa.Luongo@knobbe.com>
              Subject: Physicians Healthsource v Masimo ‐ DEP of Shanta Fisher




              Ben,

              Please provide available dates in the second half of August for the deposi on of Shanta Fisher
              and your preferred loca on for the deposi on if you have one. Please provide no later than
              Tuesday July 31, 2018.



              Thanks



              ‐‐

              Ross Good

              Anderson + Wanca

              3701 Algonquin Rd., Suite 500

              Rolling Meadows, IL 60008

              rgood@andersonwanca.com ‐ EMail



3 of 4                                                                                                 2/25/2019, 9:16 PM
Re: Physicians Healthsource v Masimo - DEP of Shanta Fisher
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 23 of 72 Page ID
                                                 #:3877
              (847) 350‐9861 ‐ Direct Line

              (847) 350‐9861 ‐ Direct Fax

              (847) 368‐1500 ‐ Oﬃce Phones

              (847) 368‐1501 ‐ Oﬃce Fax




              NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
              information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
              please contact the sender by reply email and destroy all copies of the original message.




4 of 4                                                                                                                            2/25/2019, 9:16 PM
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 24 of 72 Page ID
                                   #:3878




                                                       EXHIBIT F
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 25 of 72 Page ID
                                   #:3879
                                   ANDERSON + WANCA
                                      ATTORNEYS AT LAW
 __________________________________________________________________________________________
                     3701 ALGONQUIN ROAD, SUITE 500, ROLLING MEADOWS, IL 60008
                                TEL: (847) 368-1500 * FAX: (847) 368-1501
                                 EMAIL: BUSLIT@ANDERSONWANCA.COM




                                          January 7, 2019

 Via email transmission to Adam.Powell@knobbe.com

 Adam Powell
 Benjamin A. Katzenellenbogen
 Knobbe, Martens, Olson & Bear, LLP
 2040 Main Street, Fourteenth Floor
 Irvine, CA 92614

 Re:      Physicians Healthsource, Inc. v. Masimo Corporation, et al.
          Case No. 8:14-cv-00001

 Dear Adam,

         On May 21, 2018, Plaintiff served its Requests for Production of Documents and
 Interrogatories on Masimo. Masimo refused to fully comply with these requests until the Court
 entered a Protective Order. On December 21, 2018, Judge Spaeth entered the Protective Order
 regarding designation of documents produced in this case. (Doc. 123). Thereafter, on January
 4, 2019, Judge Spaeth ordered that Masimo “should now produce responsive documents” and
 declined Masimo’s request to narrow the scope of discovery. (Doc. 126). This letter is written in
 the hopes of expediting production of your discovery responses and avoiding further unnecessary
 judicial intervention, pursuant to Local Rules 37-1 through 37-4.

       1. Masimo “should now produce responsive documents”

          Masimo should produce responsive documents immediately. Plaintiff would like to
 discuss this matter with you at your earliest convenience if you believe it is necessary. Currently,
 Plaintiff’s Motion for Class Certification is due February 4, 2019 and requires these documents
 to file its motion. (Doc. 65). The deadline for non-expert discovery is April 1, 2019 and expert
 discovery is July 8, 2019. Plaintiff intends to file a Motion before the Court to extend these
 dates. Specifically, Plaintiff will ask the Court to extend the non-expert discovery and Class
 Certification deadlines to July 8, 2019 to match the deadline for expert discovery. Does Masimo
 have an objection to Plaintiff’s request?

        When will Masimo produce the requested documents and amend Masimo’s Interrogatory
 responses? I am available to discuss if necessary. Please let me know your availability.
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 26 of 72 Page ID
                                   #:3880
 January 7, 2019
 Page 2 of 2

    2. Deposition of Shanta Fisher

         Please provide dates for your employee, Shanta Fisher, and produce all relevant
 documents regarding Shanta Fisher and her knowledge regarding this matter. To date, Masimo
 has refused to produce Shanta Fisher, the only Masimo employee identified with knowledge.

    3. Masimo’s Rule 26 Disclosures

          Masimo served its Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on May 28,
 2018. To date, Masimo has not supplemented its disclosures with the identification of Shanta
 Fisher or any other individual or company with knowledge of Masimo’s relevant conduct.
 Pursuant to Fed. R. Civ. P. 26(g)(1), an attorney who signs Initial Disclosures or discovery
 responses is certifying “to the best of the person’s knowledge, information and belief formed
 after a reasonable inquiry . . . with respect to a disclosure, it is complete and correct at the time it
 is made . . . .” Fed. R. Civ. P. 26(g)(1)(A). If the certification violates Rule 26(g)(1), and is
 incomplete or incorrect, “the court . . . must impose an appropriate sanction on the signer, the
 party on whose behalf the signer was acting, or both.” Fed. R. Civ. P. 26(g)(3). “The sanction
 may include an order to pay the reasonable expenses, including attorney’s fees, caused by the
 violation.” Id. Please supplement immediately.

    4. Masimo’s Evidence Regarding Plaintiff

     As you are undoubtedly aware, this Court granted Masimo’s Motion to Stay (Doc. 47)
 because of your assertion that you had prior express invitation or permission from Plaintiff.
 Plaintiff has repeatedly requested you produce your evidence in support of this position. Plaintiff
 specifically requested that “[i]f you contend Plaintiff provided prior express permission or
 invitation in any way to receive any document sent by fax by, or on your behalf provide all
 documents that evidence such consent or with regard to such consent, how it was sought or
 obtained.” (See Plaintiff’s Request For Production No. 7). Documents responsive to this request
 should have been produced before Judge Spaeth’s January 4, 2019 Order. Please provide any
 such evidence immediately.

    Please respond no later than January 17, 2019.

                                                Very truly yours,

                                                ANDERSON + WANCA

                                                s/ Ross M. Good
                                                Ross M. Good
 cc: All Counsel of Record
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 27 of 72 Page ID
                                   #:3881




                                                      EXHIBIT G
RE: PHI v. Masimo - 1/7/2019 Correspondence
                 Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 28 of 72 Page ID
                                                    #:3882
          Subject: RE: PHI v. Masimo ‐ 1/7/2019 Correspondence
          From: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
          Date: 1/17/2019, 3:31 PM
          To: Ross Good <rgood@andersonwanca.com>
          CC: Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>, Ma  Stubbs <MStubbs@mrjlaw.com>,
          "meiselas@geragos.com" <meiselas@geragos.com>, Brian Wanca <bwanca@andersonwanca.com>,
          Consuelo.Durand <Consuelo.Durand@knobbe.com>, Forrest McClellen
          <Forrest.McClellen@knobbe.com>, Glenn Hara <ghara@andersonwanca.com>, Joe.Re
          <Joe.Re@knobbe.com>, Lisa.Luongo <Lisa.Luongo@knobbe.com>, Mark Geragos
          <mark@geragos.com>, Ryan Kelly <rkelly@andersonwanca.com>, Stephen.Larson
          <Stephen.Larson@knobbe.com>, Steve.Jensen <Steve.Jensen@knobbe.com>, Michelle Osborn
          <mosborn@andersonwanca.com>, Adam.Powell <Adam.Powell@knobbe.com>

          Ross,

          You may sign for me and ﬁle.

          ‐Ben

          Ben Katzenellenbogen
          Partner
          949-721-6374 Direct

          Knobbe Martens

          From: Ross Good <rgood@andersonwanca.com>
          Sent: Thursday, January 17, 2019 1:14 PM
          To: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
          Cc: Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>; Ma  Stubbs <MStubbs@mrjlaw.com>; meiselas@geragos.com;
          Brian Wanca <bwanca@andersonwanca.com>; Consuelo.Durand <Consuelo.Durand@knobbe.com>; Forrest
          McClellen <Forrest.McClellen@knobbe.com>; Glenn Hara <ghara@andersonwanca.com>; Joe.Re
          <Joe.Re@knobbe.com>; Lisa.Luongo <Lisa.Luongo@knobbe.com>; Mark Geragos <mark@geragos.com>; Ryan Kelly
          <rkelly@andersonwanca.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; Steve.Jensen
          <Steve.Jensen@knobbe.com>; Michelle Osborn <mosborn@andersonwanca.com>; Adam.Powell
          <Adam.Powell@knobbe.com>
          Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

          Ben,
          Please see attached final drafts. Please confirm we can insert your signature and file.

          Thanks

          --
          Ross Good
          Anderson + Wanca
          3701 Algonquin Rd., Suite 500
          Rolling Meadows, IL 60008
          rgood@andersonwanca.com - EMail
          (847) 350-9861 - Direct Line


1 of 19                                                                                                 2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 29 of 72 Page ID
                                                 #:3883
          (847) 350-9861 - Direct Fax
          (847) 368-1500 - Office Phone
          (847) 368-1501 - Office Fax


          On Thu, Jan 17, 2019 at 2:57 PM Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com> wrote:

            Ross, we can agree to the dates in your email, but they do not appear to be reflected in the draft documents
            you send. Can you have someone on your team address that and circulate clean copies with the dates in
            your email so I can review and approve?

            Ben Katzenellenbogen
            Partner
            Ben.Katzenellenbogen@knobbe.com
            949-721-6374 Direct

            Knobbe Martens
            2040 Main St., 14th Fl.
            Irvine, CA 92614
            www.knobbe.com/ben-katzenellenbogen


            On Jan 17, 2019, at 10:40 AM, Ross Good <rgood@andersonwanca.com> wrote:


                   Ben,
                   Thanks for talking to me just now. As discussed, I have modified the proposed drafts to reflect
                   deadlines of 4/1/2018 (last day to amend pleadings or add parties), 4/8/2019 (last day for
                   Plaintiff to file Motion for Class Certification) and 7/1/2019 (non-expert discovery cut-off).

                   Please review with your team and advise if we have your approval to add your signature and
                   file.

                   Thanks

                   --
                   Ross Good
                   Anderson + Wanca
                   3701 Algonquin Rd., Suite 500
                   Rolling Meadows, IL 60008
                   rgood@andersonwanca.com - EMail
                   (847) 350-9861 - Direct Line
                   (847) 350-9861 - Direct Fax
                   (847) 368-1500 - Office Phone
                   (847) 368-1501 - Office Fax


                   On Thu, Jan 17, 2019 at 9:12 AM Ross Good <rgood@andersonwanca.com> wrote:

                      Ben,
                      Prior to last night's email we had agreed not to alter the sequence. I misread your proposed
                      schedule wherein you change the sequence so that the last day to amend pleadings is now


2 of 19                                                                                                        2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 30 of 72 Page ID
                                                              #:3884
                  the same as the last day for Plaintiff to file Motion for Class Certification. The current
                  schedule has the last day to amend pleadings two weeks before the last day for Plaintiff to
                  file Motion for Class Certification. Plaintiff proposes that we maintain the same sequence
                  which you said was so important. I am attaching a redline of your latest draft for your
                  review. Please check with your side and let me know if we have your permission to add
                  your signature and file.

                    I am available if you want to discuss.

                    Thanks

                    --
                    Ross Good
                    Anderson + Wanca
                    3701 Algonquin Rd., Suite 500
                    Rolling Meadows, IL 60008
                    rgood@andersonwanca.com - EMail
                    (847) 350-9861 - Direct Line
                    (847) 350-9861 - Direct Fax
                    (847) 368-1500 - Office Phone
                    (847) 368-1501 - Office Fax


                    On Wed, Jan 16, 2019 at 11:58 PM Ben.Katzenellenbogen
                    <Ben.Katzenellenbogen@knobbe.com> wrote:

                       Ross,

                       Thanks.  It looks like you inadvertently used plain ﬀ’s original proposed dates instead of the
                       dates we said we might be willing to agree to. 

                       Please review the a ached simpliﬁed documents.  I apologize that I was not able to provide
                       redlines this evening.  Please let us know if they are agreeable.  Our modiﬁca ons included
                       edi ng the s pula on to more precisely reﬂect that the court had not previously granted any
                       extensions.

                       ‐Ben

                       Ben Katzenellenbogen
                       Partner
                       (949) 721-6374 Direct

                       Knobbe Martens
                       I NT E L L E C T U A L P ROP E RT Y L A W

                       five decades. one focus.



                       From: Ross Good [mailto:rgood@andersonwanca.com]
                       Sent: Wednesday, January 16, 2019 5:41 PM
                       To: Ben.Katzenellenbogen
                       Cc: Sue Fitzgerald; Ma  Stubbs; meiselas@geragos.com; Brian Wanca; Consuelo.Durand; Forrest


3 of 19                                                                                                                 2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 31 of 72 Page ID
                                                #:3885
                       McClellen; Glenn Hara; Joe.Re; Lisa.Luongo; Mark Geragos; Ryan Kelly; Stephen.Larson;
                       Steve.Jensen; Michelle Osborn; Adam.Powell
                       Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence



                       Ben,
                       Plaintiff agrees to support a briefing schedule on class certification that provides Masimo
                       at least 28 days to prepare its opposition. I am attaching redline versions of the drafts you
                       approved to be filed earlier today. Please review and confirm we can file

                       If you could agree and confirm filing before noon tomorrow (your time) that would be
                       appreciated.

                       Thanks

                       --
                       Ross Good
                       Anderson + Wanca
                       3701 Algonquin Rd., Suite 500
                       Rolling Meadows, IL 60008
                       rgood@andersonwanca.com - EMail
                       (847) 350-9861 - Direct Line
                       (847) 350-9861 - Direct Fax
                       (847) 368-1500 - Office Phone
                       (847) 368-1501 - Office Fax


                       On Wed, Jan 16, 2019 at 5:35 PM Ben.Katzenellenbogen
                       <Ben.Katzenellenbogen@knobbe.com> wrote:
                         Ross,

                         We would consent to your proposed date for the close of fact discovery, and to move both of
                         the other two dates to April 8, 2019, provided plain ﬀ conﬁrms it will no ce any mo on for
                         class cer ﬁca on for a date that gives Masimo at least 28 days to prepare its opposi on. 

                         The schedule would be:

                                                                               Current Date      New Date
                          Last day to amend pleadings or add parties           01/21/2019        04/08/2019
                          Last day for Plaintiff to file Motion for Class      02/04/2019        04/08/2019
                          Certification (Any motion to be noticed to
                          give Masimo at least 28 days to file its
                          Opposition)
                          Non-expert Discovery cut-off                         04/01/2019        07/01/2019

                         Please conﬁrm at your earliest convenience that this is acceptable to plain ﬀ, and that you’ll
                         prepare a corresponding s pula on and proposed order.

                         ‐Ben


4 of 19                                                                                                             2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 32 of 72 Page ID
                                                #:3886

                         Ben Katzenellenbogen
                         Partner
                         949-721-6374 Direct

                         Knobbe Martens

                         From: Ross Good <rgood@andersonwanca.com>
                         Sent: Wednesday, January 16, 2019 1:48 PM
                         To: Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
                         Cc: Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>; Ma  Stubbs <MStubbs@mrjlaw.com>;
                         meiselas@geragos.com; Brian Wanca <bwanca@andersonwanca.com>; Consuelo.Durand
                         <Consuelo.Durand@knobbe.com>; Forrest McClellen <Forrest.McClellen@knobbe.com>;
                         Glenn Hara <ghara@andersonwanca.com>; Joe.Re <Joe.Re@knobbe.com>; Lisa.Luongo
                         <Lisa.Luongo@knobbe.com>; Mark Geragos <mark@geragos.com>; Ryan Kelly
                         <rkelly@andersonwanca.com>; Stephen.Larson <Stephen.Larson@knobbe.com>;
                         Steve.Jensen <Steve.Jensen@knobbe.com>; Michelle Osborn
                         <mosborn@andersonwanca.com>; Adam.Powell <Adam.Powell@knobbe.com>
                         Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                         Ben,
                         Thanks for talking to me just now. As discussed, you are going to discuss with your
                         team a revised proposal in conformity with the Court's Order (Doc. 134) that the
                         "Court will consider adjusting any dates other than trial and pretrial conference dates."
                         Plaintiff's proposal is to move only the following dates:
                         - Last Day to Amend Pleadings/Add Parties Due 1/21/19 - Will be reset to 4/22/2019
                         - Last Day to File Motion For Class Cert Due 2/4/2019 - Will be reset to 5/3/2019
                         - Non-Expert Discovery Closes 4/1/2019 - Will be reset to 7/1/2019

                         Please advise of your position by the close of business today. If we can agree to a joint
                         submission, I would like to file it in the morning.

                         Thanks

                         --
                         Ross Good
                         Anderson + Wanca
                         3701 Algonquin Rd., Suite 500
                         Rolling Meadows, IL 60008
                         rgood@andersonwanca.com - EMail
                         (847) 350-9861 - Direct Line
                         (847) 350-9861 - Direct Fax
                         (847) 368-1500 - Office Phone
                         (847) 368-1501 - Office Fax


                         On Wed, Jan 16, 2019 at 8:39 AM Ben.Katzenellenbogen
                         <Ben.Katzenellenbogen@knobbe.com> wrote:
                            Yes, you may proceed.


5 of 19                                                                                                       2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 33 of 72 Page ID
                                                #:3887
                        Thanks for checking.

                            -Ben

                            Ben Katzenellenbogen
                            Partner
                            Ben.Katzenellenbogen@knobbe.com
                            949-721-6374 Direct

                            Knobbe Martens
                            2040 Main St., 14th Fl.
                            Irvine, CA 92614
                            www.knobbe.com/ben-katzenellenbogen


                            On Jan 16, 2019, at 6:14 AM, Sue Fitzgerald <sfitzgerald@andersonwanca.com>
                            wrote:

                                   Ross asked that I circulate the a ached revision to the proposed order – the
                                   ﬁrst page was revised to remove counsel info and just reference case cap on. 
                                   Please conﬁrm we may proceed with ﬁling/submi ng to the court.

                                   Susan M. Fitzgerald
                                   ANDERSON + WANCA
                                   3701 Algonquin Road, Suite 500
                                   Rolling Meadows, IL  60008
                                   Telephone:  847/368‐1500
                                   Fax:  847/368‐1501

                                   From: Ben.Katzenellenbogen [mailto:Ben.Katzenellenbogen@knobbe.com]
                                   Sent: Tuesday, January 15, 2019 5:25 PM
                                   To: Ross Good <rgood@andersonwanca.com>
                                   Cc: Ma  Stubbs <MStubbs@mrjlaw.com>; meiselas@geragos.com; Brian
                                   Wanca <bwanca@andersonwanca.com>; Consuelo.Durand
                                   <Consuelo.Durand@knobbe.com>; Forrest McClellen
                                   <Forrest.McClellen@knobbe.com>; Glenn Hara
                                   <ghara@andersonwanca.com>; Joe.Re <Joe.Re@knobbe.com>; Lisa.Luongo
                                   <Lisa.Luongo@knobbe.com>; Mark Geragos <mark@geragos.com>; Ryan
                                   Kelly <rkelly@andersonwanca.com>; Stephen.Larson
                                   <Stephen.Larson@knobbe.com>; Steve.Jensen <Steve.Jensen@knobbe.com>;
                                   Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>; Michelle Osborn
                                   <mosborn@andersonwanca.com>; Adam.Powell
                                   <Adam.Powell@knobbe.com>
                                   Subject: RE: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                   Ross,

                                   Glad to hear you were ﬁne with the form of the s pula on. Yes, the court will
                                   want a proposed order.  A ached is a proposed order that matches the dates
                                   and the approach in the proposed order to the s pula on

                                   We are ﬁne with adding the reference to the local rules.  Should we also add
                                   the following neutral statement regarding progress in the case so far:

                                            The par es previously served subpoenas on third par es seeking


6 of 19                                                                                                            2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 34 of 72 Page ID
                                                #:3888
                                              threshold informa on regarding the alleged class members.  The third
                                              par es have not responded to those subpoenas, but are expected to
                                              respond now that the Court entered a protec ve order regarding
                                              designa on of conﬁden al informa on on December 21, 2018.  (See
                                              Doc. No. 123.)  This third‐party discovery will allow the par es to
                                              conduct discovery regarding class cer ﬁca on and other issues.

                                  Please see the a ached revised s pula on that incorporates both of these
                                  revisions. You have my approval to a ach my signature and ﬁle if you approve
                                  of the a ached.

                                  Since we prepared the s pula on and the proposed order, once we agree on
                                  the form of the documents, we’d appreciate your team taking care of the
                                  ﬁling.  If you approve but cannot ﬁle this evening, please let us know.

                                  ‐Ben

                                  Ben Katzenellenbogen
                                  Partner
                                  (949) 721-6374 Direct

                                  Knobbe Martens
                                  I NT E L L E C T U A L P ROP E RT Y L A W

                                  five decades. one focus.



                                  From: Ross Good [mailto:rgood@andersonwanca.com]
                                  Sent: Tuesday, January 15, 2019 11:57 AM
                                  To: Ben.Katzenellenbogen
                                  Cc: Ma  Stubbs; meiselas@geragos.com; Brian Wanca; Consuelo.Durand;
                                  Forrest McClellen; Glenn Hara; Joe.Re; Lisa.Luongo; Mark Geragos; Ryan Kelly;
                                  Stephen.Larson; Steve.Jensen; Sue Fitzgerald; Michelle Osborn; Adam.Powell
                                  Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                  Ben,
                                  I just tried to reach you but got voicemail. I have not heard from
                                  you since I provided the draft proposed order I had been working
                                  on. We were thinking you may want to mention Local Rule 16-9 in
                                  the Joint Stip so it would start "Pursuant to Local Rules 7-1 and
                                  16-9"

                                  What are your thoughts?

                                  Do you need anything else prior to filing?

                                  Thanks

                                  --
                                  Ross Good
                                  Anderson + Wanca
                                  3701 Algonquin Rd., Suite 500
                                  Rolling Meadows, IL 60008


7 of 19                                                                                                              2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 35 of 72 Page ID
                                                       #:3889
                             rgood@andersonwanca.com - EMail
                             (847) 350-9861 - Direct Line
                             (847) 350-9861 - Direct Fax
                             (847) 368-1500 - Office Phone
                             (847) 368-1501 - Office Fax


                                  On Tue, Jan 15, 2019 at 11:58 AM Ross Good
                                  <rgood@andersonwanca.com> wrote:
                                     Ben,
                                     This is acceptable. Please add my signature and file.

                                     Do we need to lodge a separate order for the Court to enter? Here is
                                     the draft proposed order I was working on when I received your
                                     message.

                                     --
                                     Ross Good
                                     Anderson + Wanca
                                     3701 Algonquin Rd., Suite 500
                                     Rolling Meadows, IL 60008
                                     rgood@andersonwanca.com - EMail
                                     (847) 350-9861 - Direct Line
                                     (847) 350-9861 - Direct Fax
                                     (847) 368-1500 - Office Phone
                                     (847) 368-1501 - Office Fax


                                     On Tue, Jan 15, 2019 at 11:36 AM Ben.Katzenellenbogen
                                     <Ben.Katzenellenbogen@knobbe.com> wrote:
                                       Ross,

                                       Under the circumstances, I think its something plain ﬀ should prepare,
                                       but at this point, in the interest of moving things along, please see the
                                       a ached. 

                                       As you’ll see, since we don’t know the Court’s schedule, we propose
                                       le ng the court pick the new trial and pretrial dates based on the
                                       request for approximately 90 days, and we can then set the trial‐related
                                       dates oﬀ of that to avoid holidays and such as we did previously under
                                       the original schedule.

                                       ‐Ben

                                       Ben Katzenellenbogen
                                       Partner
                                       (949) 721-6374 Direct

                                       Knobbe Martens
                                       I N T E L L E C T U A L P RO P E RT Y L A W




8 of 19                                                                                                            2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 36 of 72 Page ID
                                                #:3890
                                       five decades. one focus.



                                       From: Ross Good [mailto:rgood@andersonwanca.com]
                                       Sent: Monday, January 14, 2019 1:22 PM
                                       To: Ben.Katzenellenbogen
                                       Cc: Ma  Stubbs; meiselas@geragos.com; Brian Wanca;
                                       Consuelo.Durand; Forrest McClellen; Glenn Hara; Joe.Re; Lisa.Luongo;
                                       Mark Geragos; Ryan Kelly; Stephen.Larson; Steve.Jensen; Sue Fitzgerald;
                                       Michelle Osborn; Adam.Powell
                                       Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                       Ben,
                                       I appreciate you agreeing to file jointly.

                                       Unfortunately, I am leaving for a meeting now which will go until
                                       the end of the day. I plan to provide the draft in the morning. If you
                                       need it sooner, please draft it yourself and circulate.

                                       Thanks

                                       --
                                       Ross Good
                                       Anderson + Wanca
                                       3701 Algonquin Rd., Suite 500
                                       Rolling Meadows, IL 60008
                                       rgood@andersonwanca.com - EMail
                                       (847) 350-9861 - Direct Line
                                       (847) 350-9861 - Direct Fax
                                       (847) 368-1500 - Office Phone
                                       (847) 368-1501 - Office Fax

                                       On Mon, Jan 14, 2019 at 2:38 PM Ben.Katzenellenbogen
                                       <Ben.Katzenellenbogen@knobbe.com> wrote:
                                          Ross,

                                          We disagree with the characteriza ons in your le er from earlier this
                                          morning, par cularly the asser on that Masimo asked for addi onal
                                           me, and the asser on in your email below that an extension is in
                                          Masimo’s interest.  Masimo simply agreed not to oppose plain ﬀ’s
                                          request provided that all of the dates were extended to maintain the
                                          s pulated sequence and spacing.

                                          Nonetheless, we doubt Judge Selna would appreciate having to
                                          resolve a disputed mo on because the par es disagreed whether the
                                          cap on should say “Unopposed” or “Joint.” 

                                          Please circulate today a dra  joint mo on and dra  proposed order
                                          and we will work to provide comments as soon as we can.



9 of 19                                                                                                           2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 37 of 72 Page ID
                                                #:3891
                                          ‐Ben

                                          Ben Katzenellenbogen
                                          Partner
                                          (949) 721-6374 Direct

                                          Knobbe Martens
                                          I NT E L L E C T U A L P ROP E RT Y L A W

                                          five decades. one focus.



                                          From: Ross Good [mailto:rgood@andersonwanca.com]
                                          Sent: Monday, January 14, 2019 9:24 AM
                                          To: Ben.Katzenellenbogen
                                          Cc: Ma  Stubbs; meiselas@geragos.com; Brian Wanca;
                                          Consuelo.Durand; Forrest McClellen; Glenn Hara; Joe.Re; Lisa.Luongo;
                                          Mark Geragos; Ryan Kelly; Stephen.Larson; Steve.Jensen; Sue
                                          Fitzgerald; Michelle Osborn; Adam.Powell

                                          Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                          Ben,
                                          Thanks for talking to Brian and I. As we discussed, Masimo is
                                          contemplating bringing in one or more additional parties. The
                                          current deadline for adding parties is January 21, 2019 and the
                                          deadline for non-expert discovery is April 1, 2019. Plaintiff does
                                          not believe it is appropriate that Plaintiff should have to extend
                                          deadlines unilaterally when it is in both of our interests. Plaintiff
                                          will agree to jointly request a 90 day extension of all deadlines
                                          as outlined in my letter from earlier today.

                                          Please provide your client's position today.

                                          Thanks

                                          --
                                          Ross Good
                                          Anderson + Wanca
                                          3701 Algonquin Rd., Suite 500
                                          Rolling Meadows, IL 60008
                                          rgood@andersonwanca.com - EMail
                                          (847) 350-9861 - Direct Line
                                          (847) 350-9861 - Direct Fax
                                          (847) 368-1500 - Office Phone
                                          (847) 368-1501 - Office Fax

                                          On Mon, Jan 14, 2019 at 10:34 AM Ross Good
                                          <rgood@andersonwanca.com> wrote:
                                              Ben,
                                              Please review the attached letter in preparation for our


10 of 19                                                                                                          2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 38 of 72 Page ID
                                                    #:3892
                                     upcoming conference call at 11am central /9am pacific.

                                              --
                                              Ross Good
                                              Anderson + Wanca
                                              3701 Algonquin Rd., Suite 500
                                              Rolling Meadows, IL 60008
                                              rgood@andersonwanca.com - EMail
                                              (847) 350-9861 - Direct Line
                                              (847) 350-9861 - Direct Fax
                                              (847) 368-1500 - Office Phone
                                              (847) 368-1501 - Office Fax

                                              On Fri, Jan 11, 2019 at 7:00 PM Ben.Katzenellenbogen
                                              <Ben.Katzenellenbogen@knobbe.com> wrote:
                                                Ross,

                                                Thanks for talking with us.  Let us know what you decide with
                                                your team.

                                                If we need to, lets plan to talk at 11am central /9am paciﬁc on
                                                Monday.  We can use the following call‐in informa on.
                                                1(877)678‐4585
                                                653372075#

                                                ‐Ben

                                                Ben Katzenellenbogen
                                                Partner
                                                949-721-6374 Direct

                                                Knobbe Martens

                                                From: Ross Good <rgood@andersonwanca.com>
                                                Sent: Friday, January 11, 2019 3:11 PM

                                                To: Ben.Katzenellenbogen
                                                <Ben.Katzenellenbogen@knobbe.com>
                                                Cc: Ma  Stubbs <MStubbs@mrjlaw.com>;
                                                meiselas@geragos.com; Brian Wanca
                                                <bwanca@andersonwanca.com>; Consuelo.Durand
                                                <Consuelo.Durand@knobbe.com>; Forrest McClellen
                                                <Forrest.McClellen@knobbe.com>; Glenn Hara
                                                <ghara@andersonwanca.com>; Joe.Re <Joe.Re@knobbe.com>;
                                                Lisa.Luongo <Lisa.Luongo@knobbe.com>; Mark Geragos
                                                <mark@geragos.com>; Ryan Kelly
                                                <rkelly@andersonwanca.com>; Stephen.Larson
                                                <Stephen.Larson@knobbe.com>; Steve.Jensen
                                                <Steve.Jensen@knobbe.com>; Sue Fitzgerald
                                                <sﬁtzgerald@andersonwanca.com>; Michelle Osborn
                                                <mosborn@andersonwanca.com>; Adam.Powell



11 of 19                                                                                                          2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 39 of 72 Page ID
                                                #:3893
                                              <Adam.Powell@knobbe.com>
                                              Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                              Ben,
                                              I just left the office but you can reach me on my cell at
                                                               today but my preference is to talk Monday.

                                              Plaintiff's proposal is as follows:
                                              -Last Day to Amend Pleadings/Add Parties Due 1/21/19 -
                                              Will not be reset
                                              -Last Day to File Motion For Class Cert Due 2/4/2019
                                              - Will be reset to 7/8/2019
                                              -Non-Expert Discovery Closes 4/1/2019 - Will be reset to
                                              7/8/2019
                                              -Plaintiff's Expert Witness Disclosure Due 5/6/2019 - Will
                                              not be reset
                                              -Defendant's Rebuttal Expert Witness Disclosure Due
                                              6/10/2019 - Will not be reset
                                              -Expert Discovery Closes 7/8/2019 - Will not be reset
                                              -Last Day For Hand-Serving Mtns & Filing, 8/12/2019 -
                                              Will not be reset
                                              -Last Day For Private ADR, 8/26/2019 - Will not be reset
                                              -Last Day For Hrg Mtns, 9/9/2019 - Will not be reset
                                              -Last Day For Hand Serving Mtns in Limine, 9/23/2019 -
                                              Will not be reset
                                              -Lodge Pretrial Conf. Order, 10/7/2019 - Will not be reset
                                              -Plaintiff's Witness Declarations Due 10/14/2019 - Will not
                                              be reset
                                              -Final Pretrial Conf 10/21/2019, 11AM PDT - Will not be
                                              reset
                                              -Defendant's Witness Declarations Due 10/21/2019 - Will
                                              not be reset
                                              -File Findings of Fact & Conclusions of Law & Summaries
                                              of Direct Testimony Due 10/21/2019 - Will not be reset
                                              -Evidentiary Objections Due 10/28/2019 - Will not be reset
                                              -Trial Date: 11/5/2019, 830AM PDT - Will not be reset

                                              Does Masimo agree not to oppose this proposal? If not,
                                              please make a specific counter-proposal (rather than a
                                              frivolous narrative) that identifies specifically what
                                              deadlines Masimo will agree not to oppose. If there is
                                              nothing you will agree to, please advise.

                                              Thank you

                                              --
                                              Ross Good
                                              Anderson + Wanca


12 of 19                                                                                                    2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 40 of 72 Page ID
                                                   #:3894
                                      3701 Algonquin Rd., Suite 500
                                      Rolling Meadows, IL 60008
                                      rgood@andersonwanca.com - EMail
                                      (847) 350-9861 - Direct Line
                                      (847) 350-9861 - Direct Fax
                                      (847) 368-1500 - Office Phone
                                      (847) 368-1501 - Office Fax

                                              On Fri, Jan 11, 2019 at 4:30 PM Ben.Katzenellenbogen
                                              <Ben.Katzenellenbogen@knobbe.com> wrote:
                                                Ross,

                                                Plain ﬀ asked for a ﬁve month extension of the deadline to
                                                seek class cer ﬁca on. Notwithstanding plain ﬀ’s lack of
                                                diligence, we responded that, if the exis ng sequence was
                                                maintained, we would not oppose plain ﬀ seeking up to a 90‐
                                                day extension.  Plain ﬀ now responds by proposing an even
                                                longer (8 ½ month) extension of the deadline to seek class
                                                cer ﬁca on.  We would oppose even the originally requested
                                                5‐month extension on the class cer ﬁca on date.

                                                To conﬁrm, the par es jointly proposed and the Court
                                                approved the exis ng schedule.  It provides for an orderly and
                                                logical schedule under which plain ﬀ conducts any discovery
                                                it believes necessary to seeking class cer ﬁca on prior to
                                                seeking class cer ﬁca on.  Then, a er the par es know
                                                whether a class will be cer ﬁed, the par es have
                                                approximately 60 days to complete merits fact discovery,
                                                followed by approximately 90 days to complete merits expert
                                                discovery.  There is nothing wrong with the sequence in the
                                                current schedule, and there is no reason to deviate from that
                                                sequence in any extended schedule.

                                                If plain ﬀ wants to propose a schedule under which the
                                                deadline to seek class cer ﬁca on would not be extended
                                                past early May, we will consider it.

                                                ‐Ben

                                                Ben Katzenellenbogen
                                                Partner
                                                949-721-6374 Direct

                                                Knobbe Martens

                                                From: Ross Good <rgood@andersonwanca.com>
                                                Sent: Friday, January 11, 2019 12:44 PM

                                                To: Ben.Katzenellenbogen
                                                <Ben.Katzenellenbogen@knobbe.com>
                                                Cc: Ma  Stubbs <MStubbs@mrjlaw.com>;
                                                meiselas@geragos.com; Brian Wanca


13 of 19                                                                                                         2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 41 of 72 Page ID
                                                #:3895
                                              <bwanca@andersonwanca.com>; Consuelo.Durand
                                              <Consuelo.Durand@knobbe.com>; Forrest McClellen
                                              <Forrest.McClellen@knobbe.com>; Glenn Hara
                                              <ghara@andersonwanca.com>; Joe.Re
                                              <Joe.Re@knobbe.com>; Lisa.Luongo
                                              <Lisa.Luongo@knobbe.com>; Mark Geragos
                                              <mark@geragos.com>; Ryan Kelly
                                              <rkelly@andersonwanca.com>; Stephen.Larson
                                              <Stephen.Larson@knobbe.com>; Steve.Jensen
                                              <Steve.Jensen@knobbe.com>; Sue Fitzgerald
                                              <sﬁtzgerald@andersonwanca.com>; Michelle Osborn
                                              <mosborn@andersonwanca.com>; Adam.Powell
                                              <Adam.Powell@knobbe.com>
                                              Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                              Ben,
                                              I want to be sure that I understand what you mean when
                                              you say you will not oppose a schedule that "maintains
                                              the current sequence and spacing by continuing all
                                              current dates by the same amount of time." Are you
                                              suggesting you will only agree to an extension that
                                              requires Plaintiff to file the Motion for Class Cert before
                                              Expert Discovery closes? I do not think it is appropriate
                                              for either of us to be forced to file briefs regarding class
                                              certification without being able to conclude expert
                                              discovery but I would like to hear from you on this
                                              specifically.

                                              Here is what I propose (I took a quick glance to avoid
                                              national holidays on proposed new dates which is why
                                              they some aren't exactly 3 months):
                                              -Last Day to Amend Pleadings/Add Parties Due 1/21/19 -
                                              Will be reset to 4/22/2019
                                              -Last Day to File Motion For Class Cert Due 2/4/2019 -
                                              Will be reset to 10/15/2019 (after expert discovery
                                              closes)
                                              -Non-Expert Discovery Closes 4/1/2019 - Will be reset to
                                              7/1/2019
                                              -Plaintiff's Expert Witness Disclosure Due 5/6/2019 -
                                              Will be reset to 8/5/2019
                                              -Defendant's Rebuttal Expert Witness Disclosure Due
                                              6/10/2019 - Will be reset to 9/9/2019
                                              -Expert Discovery Closes 7/8/2019 - Will be reset
                                              to 10/7/2019
                                              -Last Day For Hand-Serving Mtns & Filing, 8/12/2019 -
                                              Will be reset to 11/12/2019
                                              -Last Day For Private ADR, 8/26/2019 - Will be reset
                                              to 11/25/2019
                                              -Last Day For Hrg Mtns, 9/9/2019 - Will be reset


14 of 19                                                                                                     2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 42 of 72 Page ID
                                                     #:3896
                                        to 12/9/2019
                                        -Last Day For Hand Serving Mtns in Limine, 9/23/2019 -
                                        Will be reset to 12/23/2019
                                        -Lodge Pretrial Conf. Order, 10/7/2019 - Will be reset
                                        to 1/6/2020
                                        -Plaintiff's Witness Declarations Due 10/14/2019 - Will
                                        be reset to 1/13/2020
                                        -Final Pretrial Conf 10/21/2019, 11AM PDT - Will be
                                        reset to 1/21/2020
                                        -Defendant's Witness Declarations Due 10/21/2019 - Will
                                        be reset to 1/21/2020
                                        -File Findings of Fact & Conclusions of Law &
                                        Summaries of Direct Testimony Due 10/21/2019 - Will
                                        be reset to 1/21/2020
                                        -Evidentiary Objections Due 10/28/2019 - Will be reset
                                        to 1/28/2020
                                        -Trial Date: 11/5/2019, 830AM PDT - Will be reset
                                        to 2/3/2020

                                              I am attaching the current schedule (Doc.65) for your
                                              reference.

                                              Please respond this afternoon. I will draft a proposed
                                              filing once we have agreed on the content.

                                              Thanks

                                              --
                                              Ross Good
                                              Anderson + Wanca
                                              3701 Algonquin Rd., Suite 500
                                              Rolling Meadows, IL 60008
                                              rgood@andersonwanca.com - EMail
                                              (847) 350-9861 - Direct Line
                                              (847) 350-9861 - Direct Fax
                                              (847) 368-1500 - Office Phone
                                              (847) 368-1501 - Office Fax

                                              On Fri, Jan 11, 2019 at 1:46 PM Ben.Katzenellenbogen
                                              <Ben.Katzenellenbogen@knobbe.com> wrote:
                                                Ross,
                                                We disagree that plain ﬀ has been diligent or has good
                                                cause to seek to extend the schedule.  Nonetheless, we
                                                would not oppose a request by plain ﬀ to extend the case
                                                schedule by up to 90 days, provided the new schedule
                                                maintains the current sequence and spacing by con nuing
                                                all current dates by the same amount of  me.  Please let us
                                                know this a ernoon if that is acceptable. 


15 of 19                                                                                                      2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 43 of 72 Page ID
                                                #:3897
                                              Assuming it is, please also send for our review and
                                              comment a dra  of plain ﬀ’s proposed unopposed mo on
                                              and a proposed order se ng forth plain ﬀ’s proposed new
                                              case management dates.
                                              Thanks,
                                              Ben

                                              Ben Katzenellenbogen
                                              Partner
                                              949-721-6374 Direct

                                              Knobbe Martens

                                              From: Ross Good <rgood@andersonwanca.com>
                                              Sent: Wednesday, January 9, 2019 11:45 AM
                                              To: Ben.Katzenellenbogen
                                              <Ben.Katzenellenbogen@knobbe.com>
                                              Cc: Ma  Stubbs <MStubbs@mrjlaw.com>;
                                              meiselas@geragos.com; Brian Wanca
                                              <bwanca@andersonwanca.com>; Consuelo.Durand
                                              <Consuelo.Durand@knobbe.com>; Forrest McClellen
                                              <Forrest.McClellen@knobbe.com>; Glenn Hara
                                              <ghara@andersonwanca.com>; Joe.Re
                                              <Joe.Re@knobbe.com>; Lisa.Luongo
                                              <Lisa.Luongo@knobbe.com>; Mark Geragos
                                              <mark@geragos.com>; Ryan Kelly
                                              <rkelly@andersonwanca.com>; Stephen.Larson
                                              <Stephen.Larson@knobbe.com>; Steve.Jensen
                                              <Steve.Jensen@knobbe.com>; Sue Fitzgerald
                                              <sﬁtzgerald@andersonwanca.com>; Michelle Osborn
                                              <mosborn@andersonwanca.com>; Adam.Powell
                                              <Adam.Powell@knobbe.com>
                                              Subject: Re: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                              Ben,
                                              Please see attached.

                                              --
                                              Ross Good
                                              Anderson + Wanca
                                              3701 Algonquin Rd., Suite 500
                                              Rolling Meadows, IL 60008
                                              rgood@andersonwanca.com - EMail
                                              (847) 350-9861 - Direct Line
                                              (847) 350-9861 - Direct Fax
                                              (847) 368-1500 - Office Phone
                                              (847) 368-1501 - Office Fax

                                              On Tue, Jan 8, 2019 at 6:51 PM Ben.Katzenellenbogen
                                              <Ben.Katzenellenbogen@knobbe.com> wrote:



16 of 19                                                                                                2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 44 of 72 Page ID
                                                #:3898
                                              Ross,

                                              I write in response to the aspect of your le er asser ng
                                              that “Plain ﬀ will ask the Court to extend the non‐expert
                                              discovery and Class Cer ﬁca on deadlines to July 8,
                                              2019 to match the deadline for expert discovery.”  We
                                              will respond to other aspects of your le er separately. 

                                              In order to allow us to consider Plain ﬀ’s request, please
                                              let us know by close of business on January 9, 2019, the
                                              basis for Plain ﬀ’s requested extension, and why Plain ﬀ
                                              proposes to alter the sequence of the exis ng schedule
                                              by having fact and expert discovery close on the same
                                              day as the last day to seek class cer ﬁca on.

                                              ‐Ben

                                              Ben Katzenellenbogen
                                              Partner
                                              949-721-6374 Direct

                                              Knobbe Martens

                                              From: Ross Good <rgood@andersonwanca.com>
                                              Sent: Monday, January 7, 2019 1:39 PM
                                              To: Adam.Powell <Adam.Powell@knobbe.com>
                                              Cc: Ma  Stubbs <MStubbs@mrjlaw.com>;
                                              meiselas@geragos.com; Ben.Katzenellenbogen
                                              <Ben.Katzenellenbogen@knobbe.com>; Brian Wanca
                                              <bwanca@andersonwanca.com>; Consuelo.Durand
                                              <Consuelo.Durand@knobbe.com>; Forrest McClellen
                                              <Forrest.McClellen@knobbe.com>; Glenn Hara
                                              <ghara@andersonwanca.com>; Joe.Re
                                              <Joe.Re@knobbe.com>; Lisa.Luongo
                                              <Lisa.Luongo@knobbe.com>; Mark Geragos
                                              <mark@geragos.com>; Ryan Kelly
                                              <rkelly@andersonwanca.com>; Stephen.Larson
                                              <Stephen.Larson@knobbe.com>; Steve.Jensen
                                              <Steve.Jensen@knobbe.com>; Sue Fitzgerald
                                              <sﬁtzgerald@andersonwanca.com>; Michelle Osborn
                                              <mosborn@andersonwanca.com>
                                              Subject: PHI v. Masimo ‐ 1/7/2019 Correspondence

                                              Adam,
                                              Please see attached.

                                              --
                                              Ross Good
                                              Anderson + Wanca
                                              3701 Algonquin Rd., Suite 500
                                              Rolling Meadows, IL 60008
                                              rgood@andersonwanca.com - EMail



17 of 19                                                                                                   2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 45 of 72 Page ID
                                                  #:3899
                                           (847) 350-9861 - Direct Line
                                           (847) 350-9861 - Direct Fax
                                           (847) 368-1500 - Office Phone
                                           (847) 368-1501 - Office Fax


                                                          NOTICE: This email message is for the sole use of the
                                                          intended recipient(s) and may contain confidential and
                                                          privileged information. Any unauthorized review, use,
                                                          disclosure or distribution is prohibited. If you are not the
                                                          intended recipient, please contact the sender by reply email
                                                          and destroy all copies of the original message.




                                                       NOTICE: This email message is for the sole use of the intended
                                                       recipient(s) and may contain confidential and privileged
                                                       information. Any unauthorized review, use, disclosure or
                                                       distribution is prohibited. If you are not the intended recipient,
                                                       please contact the sender by reply email and destroy all copies of
                                                       the original message.




                                                    NOTICE: This email message is for the sole use of the intended
                                                    recipient(s) and may contain confidential and privileged information.
                                                    Any unauthorized review, use, disclosure or distribution is
                                                    prohibited. If you are not the intended recipient, please contact the
                                                    sender by reply email and destroy all copies of the original message.




                                                 NOTICE: This email message is for the sole use of the intended
                                                 recipient(s) and may contain confidential and privileged information.
                                                 Any unauthorized review, use, disclosure or distribution is prohibited. If
                                                 you are not the intended recipient, please contact the sender by reply
                                                 email and destroy all copies of the original message.




                                           NOTICE: This email message is for the sole use of the intended recipient(s)
                                           and may contain confidential and privileged information. Any unauthorized
                                           review, use, disclosure or distribution is prohibited. If you are not the
                                           intended recipient, please contact the sender by reply email and destroy all
                                           copies of the original message.




                                        NOTICE: This email message is for the sole use of the intended recipient(s) and
                                        may contain confidential and privileged information. Any unauthorized review,
                                        use, disclosure or distribution is prohibited. If you are not the intended
                                        recipient, please contact the sender by reply email and destroy all copies of the
                                        original message.




                                  NOTICE: This email message is for the sole use of the intended recipient(s) and may
                                  contain confidential and privileged information. Any unauthorized review, use,
                                  disclosure or distribution is prohibited. If you are not the intended recipient, please
                                  contact the sender by reply email and destroy all copies of the original message.




18 of 19                                                                                                                      2/21/2019, 11:09 AM
RE: PHI v. Masimo - 1/7/2019 Correspondence
                Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 46 of 72 Page ID
                                                      #:3900
                                <[DRAFT 2] Proposed Order Granting Joint Stipulation to Extend
                                Pretrial D....doc>


                                 NOTICE: This email message is for the sole use of the intended recipient(s) and may contain
                                 confidential and privileged information. Any unauthorized review, use, disclosure or distribution is
                                 prohibited. If you are not the intended recipient, please contact the sender by reply email and
                                 destroy all copies of the original message.




                              NOTICE: This email message is for the sole use of the intended recipient(s) and may contain
                              confidential and privileged information. Any unauthorized review, use, disclosure or distribution is
                              prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy
                              all copies of the original message.




                           NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential
                           and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you
                           are not the intended recipient, please contact the sender by reply email and destroy all copies of the
                           original message.


                     <DRAFT 2019-01-16 Stipulation to Extend Pretrial Deadlines - RMG Redline.DOC>
                     <DRAFT 2019-01-16 Proposed Order Granting Stipulation to Extend Pretrial Dates - RMG
                     Redline.DOC>


              NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
              information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
              contact the sender by reply email and destroy all copies of the original message.




           NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
           information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
           contact the sender by reply email and destroy all copies of the original message.




19 of 19                                                                                                                           2/21/2019, 11:09 AM
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 47 of 72 Page ID
                                   #:3901




                                                      EXHIBIT H
                               Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 48 of 72 Page ID
                                                                  #:3902


                                      1
                                      1    Brian
                                           Brian J.
                                                  J. Wanca
                                                     Wanca                                      Matthew
                                                                                                Matthew E.
                                                                                                         E. Stubbs
                                                                                                            Stubbs
                                           bwanca@andersonwanca.com
                                           bwanca(a)andersonwanca. com                          mstubbs@mrjlaw.com
                                                                                                mstubbs(a)mrjlaw .com
                                      22   Ryan
                                           Ryan M.    Kelly
                                                  M.-Kelly                                      MONTGOMERY,
                                                                                                MONTGOMERY,         RENNIE
                                                                                                                    RENNIE &   & JONSON
                                                                                                                                 JONSON
                                           rkelly@andersonwanca.com
                                           rkellv(a)andersonwanca.com                           36
                                                                                                36 East
                                                                                                   East Seventh
                                                                                                        Seventh Street,
                                                                                                                 Street, suite
                                                                                                                         suite 2100
                                                                                                                               2100
                                      33   Glenn
                                           Glenn Hara
                                                   Hara                                         Cincinnati,
                                                                                                Cincinnati, Ohio
                                                                                                            Ohio 45202
                                                                                                                 45202
                                           ghara@andersonwanca.com
                                           ghara(a)andersonwanca.com                            Phone
                                                                                                Phone (513)241-4722
                                                                                                       (513)241-4722
                                      44   Ross
                                           Ross M.
                                                 M. Good
                                                     Good                                       Fax:
                                                                                                Fax: (513)241-8775
                                                                                                     (513)241-8775
                                           rgood@andersonwanca.com
                                           rgood(a)andersonwanca. com
                                      55   ANDERSON
                                           ANDE-RSON +     + WANCA
                                                             WANCA
                                           3701
                                           3701 Algonquin
                                                 Algonquin Road,
                                                             Road, Suite
                                                                   Suite 500
                                                                         500
                                      66   Rolling
                                           RollingMeadows,
                                                     Meadows, IL
                                                               IL 60008
                                                                  60008
                                           Telephone:
                                           Telephone: 847-368-
                                                        847-368- 1500
                                                                  1500
                                      77   Fax:
                                           Fax: 847-368-1501
                                                 847-368-1501
                                           [Pro Hae
                                           [Pro  Hac Vice]
                                                       Vice]
                                      88
                                           Counsel
                                           Counsel for
                                                   for Plaintiff
                                                       Plaintiff and
                                                                 and the
                                                                     the Proposed
                                                                         Proposed Class
                                                                                  Class
                                      99
         o                           10
3701 Algonquin Road, Suite 500




         o          00
                                     10                                   UNITED
                                                                          UNITED STATES
                                                                                 STATES DISTRICT
                                                                                        DISTRICT COURT
                                                                                                 COURT
  Rolling Meadows, IL 60008




         in
             o
          <U o
                                     11
     ANDERSON + WANCA




         -? o                        11
                                                                  FOR
                                                                  FOR THE
                                                                      THE CENTRAL
                                                                          CENTRAL DISTRICT
                                                                                  DISTRICT OF
                                                                                           OF CALIFORNIA
  -0::
  u
  z      ifJ
             ;::l   \O
                        o
                                                                                              CALIFORNIA
         (847)368-1500




  -0::          ".....¡ o
  ::§:"0,-..,,r¡
      ro   " ,.....                  12
                                     12
 + ? ?                     ob               PHYSICIANS
                                            PHYSICIANS HEALTHSOURCE,
                                                            HEAL THSOURCE, INC.,    INC., an
                                                                                           an
 z o o                     \O
 0 ·-"OM
 e/] ;::i ro
                           ¡::::-,
                                     13
                                     13     Ohio
                                            Ohio corporation,   individually
                                                  corporation, individually  and
                                                                             and   as
                                                                                   as the
                                                                                      the
 ? O'
                     <U


  ?  O
                           '1"
                           00               representative
                                            representative of
                                                           of aa class
                                                                 class of
                                                                       of similarly-situated
                                                                          similarly-situated      Case
                                                                                                  Case No.
                                                                                                       No. 8:14-cv-00001
                    ::E
  oº'-"'                             14                                                                    8:14-cv-00001
  z .!:fl            gJl
                                     14     persons,
                                            persons,
 <i::    <i::
         -
                    =
                     o
         ??                          15
                                     15
         M                                                                  Plaintiff,
                                                                            Plaintiff,
                                     16
                                     16                     v.
                                                            v.


                                     17
                                     17     MASIMO
                                            MASIMO CORPORATION
                                                   CORPORATION and
                                                               and MASIMO
                                                                   MASIMO                         PLAINTIFF’S
                                                                                                  PLAINTIFF'S NOTICE
                                                                                                              NOTICE OF
                                                                                                                     OF TAKING
                                                                                                                        TAKING
                                            AMERICAS,                                             DEPOSITIONS
                                                                                                  DEPOSITIONS
                                     18     AMERICAS, INC.,
                                                      INC.,
                                     18

                                     19
                                     19                             Defendants.
                                                                    Defendants.

                                     20
                                     20

                                     21
                                     21

                                     22
                                     22    TO:
                                           TO: Stephen
                                               Stephen C.C. Jensen,
                                                            Jensen, Jon
                                                                     Jon W.
                                                                         W. Gurka,
                                                                            Gurka,                     Adam
                                                                                                       Adam B.B. Powell,
                                                                                                                 Powell, Forest
                                                                                                                         Forest McClellen,
                                                                                                                                McClellen,
                                               Benjamin
                                               Benjamin   A.
                                                          A.  Katzenellenbogen
                                                              Katzenellenbogen                         Joseph  Re, Stephen
                                                                                                       Joseph Re, Stephen  Larson
                                                                                                                           Larson
                                     23
                                     23
                                               Knobbe,
                                               Knobbe, Martens,
                                                         Martens, Olson
                                                                    Olson &
                                                                          & Bear
                                                                            Bear LLP
                                                                                  LLP                  Knobbe,
                                                                                                       Knobbe, Martens,
                                                                                                                 Martens, Olson
                                                                                                                          Olson &
                                                                                                                                & Bear
                                                                                                                                  Bear LLP
                                                                                                                                       LLP
                                     24
                                     24        2040
                                               2040 Main
                                                      Main Street,
                                                            Street, Fourteenth
                                                                    Fourteenth Floor
                                                                               Floor                   12790
                                                                                                        12790 El
                                                                                                              El Camino
                                                                                                                 Camino Real
                                                                                                                         Real
                                               Irvine,
                                               Irvine, CA
                                                       CA 92614
                                                            92614                                      San
                                                                                                       San Diego,
                                                                                                           Diego, CA
                                                                                                                   CA 92130
                                                                                                                       92130
                                     25
                                     25        Fax:
                                               Fax: 949-760-9502
                                                     949- 760-9502                                     Fax:
                                                                                                       Fax: (858)707-4001
                                                                                                            (858)707-4001
                                               Email:
                                               Email: steve.jensen@knobbe.com,
                                                       steve.j ensen@knobbe.com,                       Email:
                                                                                                       Email: adam.powell@knobbe.com
                                                                                                               adam.powell@knobbe.com
                                     26
                                     26
                                               jon.gurka@knobbe.com,                                   forest.mccellen@knobbe.com
                                               jon.gurka@knobbe.com,                                   forest.mccellen(a)knobbe.com
                                     27
                                     27        ben.katzenellenbogen@knobbe.com
                                               ben.katzenellenbogen(a)knobbe.com                       stephen.larson@knobbe.com
                                                                                                       stephen.larson@knobbe.com
                                               lisa.luongo@knobbe.com
                                               lisa.luongo(a)knobbe.com                                joseph.re@knobbe.com
                                                                                                       joseph.re@knobbe.com
                                     28
                                     28        consuelo.durand@knobbe.com
                                               consuelo.durand(a)knobbe.com


                                                                                                  11
                                Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 49 of 72 Page ID
                                                                   #:3903


                                   1
                                   1




                                   22           PLEASE
                                                PLEASE TAKETAKE NOTICE
                                                                   NOTICE thatthat Plaintiff,
                                                                                   Plaintiff, PHYSICIANS
                                                                                              PHYSICIANS HEALTHSOURCE,
                                                                                                             HEALTHSOURCE,INC.      INC. through
                                                                                                                                          through
                                        its
                                        its undersigned
                                            undersigned attorneys,
                                                        attorneys, will
                                                                   will take
                                                                        take the
                                                                             the telephonic
                                                                                 telephonic depositions
                                                                                              depositions by
                                                                                                          by oral
                                                                                                             oral examination,
                                                                                                                  examination, of
                                                                                                                                of the
                                                                                                                                   the following:
                                                                                                                                       following:
                                   33     DEPONENT
                                          DEPONENT                           DATE
                                                                             DATE andand TIME
                                                                                          TIME                   LOCATION
                                                                                                                 LOCATION
                                          Michelle
                                          Michelle Hsu
                                                   Hsu                       February
                                                                             February 21,
                                                                                       21, 2019
                                                                                            2019 at
                                                                                                 at 9:00
                                                                                                     9:00 AM
                                                                                                          AM     Dokich
                                                                                                                 Dokich Court
                                                                                                                          Court Reporters
                                                                                                                                Reporters
                                   44                                                                            19712
                                                                                                                  19712 MacArthur
                                                                                                                         MacArthur Blvd
                                                                                                                                     Blvd
                                                                                                                 Suite
                                                                                                                 Suite #100
                                                                                                                       #100
                                   55
                                                                                                                 Irvine,
                                                                                                                 Irvine, CA
                                                                                                                         CA 92612
                                                                                                                            92612
                                   66     Gary
                                          Gary Marston
                                               Marston                       February
                                                                             February 21,
                                                                                       21, 2019
                                                                                            2019 at
                                                                                                 at 1:00
                                                                                                     1:00 PM
                                                                                                          PM     Dokich
                                                                                                                 Dokich Court
                                                                                                                          Court Reporters
                                                                                                                                Reporters
                                                                                                                 19712
                                                                                                                  19712 MacArthur
                                                                                                                         MacArthur Blvd
                                                                                                                                     Blvd
                                   77                                                                            Suite #100
                                                                                                                 Suite #100
                                                                                                                 Irvine,
                                                                                                                 Irvine, CA
                                                                                                                         CA 92612
                                                                                                                            92612
                                   88
                                          Lisa
                                          Lisa Belodoff
                                               Belodoff                      February
                                                                             February 22,
                                                                                       22, 2019
                                                                                            2019 at
                                                                                                 at 9:00
                                                                                                     9:00 AM
                                                                                                          AM     Dokich
                                                                                                                 Dokich Court
                                                                                                                          Court Reporters
                                                                                                                                Reporters
                                   99                                                                            19712
                                                                                                                  19712 MacArthur
                                                                                                                         MacArthur Blvd
                                                                                                                                     Blvd
                                                                                                                 Suite
                                                                                                                 Suite #100
                                                                                                                       #100
          o                       10                                                                             Irvine,
                                                                                                                 Irvine, CA
                                                                                                                         CA 92612
3701 Algonquin Road, Suite 500




          o                       10                                                                                        92612
                      00
  Rolling Meadows, IL 60008




          in
           o
           o                              Shanta Fisher
                                          Shanta Fisher                      February  22,  2019 at 1:00
                                                                             February 22, 2019 at 1:00    PM
                                                                                                          PM     Dokich
                                                                                                                 Dokich Court Reporters
                                                                                                                          Court Reporters
                                  11
              <L>
     ANDERSON + WANCA




  ..,:: -? o
                                  11
  u ;::l '°
  z       ifJ               o                                                                                    19712
                                                                                                                  19712 MacArthur
                                                                                                                         MacArthur Blvd
                                                                                                                                     Blvd
         (847)368-1500




                    ".....¡ o
  ..,::
  ::§:"0,-..,,r¡
      ro   " ,.....               12
                                  12                                                                             Suite
                                                                                                                 Suite #100
                                                                                                                       #100
 + ? ? ob                                                                                                        Irvine,
                                                                                                                 Irvine, CA
                                                                                                                         CA 92612
                                                                                                                            92612
 z o o'°
 0 ·-"OM
 e/] ;::i ro
             ¡::::-,
                                  13
                                  13
 ? O'
                       <L>




                                        before
                                        before aa certified
                                                  certified shorthand
                                                             shorthand reporter,  who is
                                                                                       is not
                                                                                          not of
                                                                                              of counsel
                                                                                                 counsel to
                                                                                                          to any
                                                                                                             any of the parties
                                                                                                                         parties or
                                                                                                                                 or interested
                                                                                                                                    interested in
                                                                                                                                                in the
             '1"
                                                                        reporter, who                            of the                            the
  ?  O                ::E    00
  oº'-"'                          14
                                  14
  z .!:fl
 <i::     <i::
                      =
                       gJl
                                        event
                                        event of  the cause.
                                               of the cause.   These
                                                               These depositions
                                                                      depositions  are
                                                                                   are being
                                                                                       being  taken
                                                                                              taken for
                                                                                                    for the
                                                                                                        the  purpose
                                                                                                             purpose  of
                                                                                                                      of discovery,
                                                                                                                         discovery,   for
                                                                                                                                      for use
                                                                                                                                          use at
                                                                                                                                              at trial,
                                                                                                                                                 trial,
          -            o
                                  15    or
                                        or for
                                           for such
                                               such other   purposes as
                                                     other purposes   as are permitted under
                                                                         are permitted  under the
                                                                                               the Federal
                                                                                                   Federal Rules
                                                                                                            Rules of
                                                                                                                  of Civil
                                                                                                                     Civil Procedure.
                                                                                                                            Procedure.
          ??
          M
                                  15

                                  16
                                  16    Dated:
                                        Dated: January
                                               January 26,
                                                       26, 2018
                                                           2018
                                                                                                          s/ Ross M
                                                                                                          si Ross M. Good
                                                                                                                      Good
                                  17                                                                      One
                                                                                                          One of
                                                                                                               of the
                                                                                                                  the Attorneys
                                                                                                                      Attorneys for
                                                                                                                                for Plaintiff
                                  17                                                                                                Plaintiff
                                  18
                                  18
                                        Brian
                                        Brian J.
                                               J. Wanca
                                                  Wanca (PHV    admitted)
                                                         (PHVadmitted)
                                  19
                                  19    Ross
                                        Ross M.
                                              M. Good(PHV
                                                  Good(PHV admitted)
                                                               admitted)
                                        Ryan
                                        Ryan   M.
                                               M.  Kelly(PHV
                                                   Kelly(PHVadmitted)
                                                               admitted)
                                  20
                                  20    Glenn
                                        Glenn Hara(PHV
                                                Hara(PHV admitted)
                                                           admitted)
                                        ANDERSON
                                        ANDERSON++ WANCA WANCA
                                  21
                                  21
                                        3701
                                        3701 Algonquin
                                              Algonquin Road,
                                                          Road, Suite
                                                                 Suite 500
                                                                       500
                                  22
                                  22    Rolling   Meadows,
                                        RollingMeadows,     IL
                                                            IL  60008
                                                                60008
                                        Telephone:
                                        Telephone: 847-368-1500
                                                      847-368-1500
                                  23
                                  23    E-mail:   bwanca@andersonwanca.com
                                        E-mail: bwanca(a)andersonwanca.com
                                        rgood@andersonwanca.com
                                        rgood(a)andersonwanca. com
                                  24
                                  24    rkelly@andersonwanca.com
                                        rkellv(a)andersonwanca.com
                                  25
                                  25
                                        ghara@andersonwanca.com
                                        ghara(a)andersonwanca.com

                                  26
                                  26

                                  27
                                  27

                                  28
                                  28


                                                                                               22
                               Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 50 of 72 Page ID
                                                                  #:3904

                                                                               CERTIFICATE
                                                                               CERTIFICATE OF
                                                                                           OF SERVICE
                                                                                              SERVICE
                                      1
                                      1




                                      22          I,
                                                  I, the
                                                     the undersigned,
                                                         undersigned, state
                                                                      state that
                                                                            that on
                                                                                 on January
                                                                                    January 26,
                                                                                            26, 2018,
                                                                                                2018, II served
                                                                                                         served aa true
                                                                                                                   true and
                                                                                                                        and correct
                                                                                                                            correct copy
                                                                                                                                    copy of
                                                                                                                                         of this
                                                                                                                                            this
                                           Notice of
                                           Notice of Taking Depositions on
                                                     Taking Depositions on the parties listed
                                                                           the parties listed above,
                                                                                              above, via:
                                                                                                     via:
                                      33
                                                  □
                                                  ?       U.S.
                                                          U.S. mail,  by depositing
                                                                mail, by depositing it
                                                                                     it in
                                                                                        in the U.S. mail
                                                                                           the U.S.   mail at
                                                                                                            at Rolling
                                                                                                               RollingMeadows,
                                                                                                                        Meadows, IL,
                                                                                                                                   IL, at
                                                                                                                                       at or  before 5:00
                                                                                                                                          or before  5:00
                                      44                  p.m., with
                                                          p.m.,       proper postage
                                                                with proper  postage prepaid
                                                                                       prepaid toto the
                                                                                                    the address
                                                                                                         address listed
                                                                                                                  listed below
                                                                                                                         below
                                                  □
                                                  ?       Overnight   delivery
                                                          Overnight delivery   to
                                                                               to the
                                                                                  the address
                                                                                       address listed
                                                                                                listed  below.
                                                                                                        below.
                                      55          □
                                                  ?       Facsimile
                                                          Facsimile machine
                                                                      machine from
                                                                               from Rolling
                                                                                     RollingMeadows,
                                                                                               Meadows, IL,  IL, to the telephone
                                                                                                                 to the telephone number
                                                                                                                                  number listed
                                                                                                                                            listed below
                                                                                                                                                   below
                                                  X
                                                  X       Electronic
                                                          Electronic Mail
                                                                      Mail to
                                                                           to the
                                                                              the email
                                                                                   email address(es)
                                                                                          address( es) listed
                                                                                                        listed below
                                                                                                                below
                                      66
                                      77
                                                                                           s/ Ross
                                                                                           si Ross M
                                                                                                   M. Good
                                                                                                      Good
                                      88                                                   Ross
                                                                                           Ross M.
                                                                                                M. Good
                                                                                                   Good

                                      99    Brian
                                            Brian J.
                                                   J. Wanca
                                                      Wanca (PHV
                                                             (PHV admitted)
                                                                    admitted)
         o                           10     Ross
                                            Ross M.
                                                  M. Good(PHV     admitted)
                                                      Good(PHVadmitted)
3701 Algonquin Road, Suite 500




                                     10
         o          00                      Ryan
                                            Ryan M.M. Kelly(PHV    admitted)
  Rolling Meadows, IL 60008




         in
             o
             o
                                                       Kelly(PHVadmitted)
                                            Glenn
                                            Glenn Hara(PHV     admitted)
          <U

                                     11
     ANDERSON + WANCA




         -? o
  -0::
  u          ;::l   \O               11             Hara(PHVadmitted)
  z      ifJ            o                   ANDERSON
                                            ANDERSON +     + WANCA
                                                             WANCA
         (847)368-1500




  -0::          ".....¡ o
  ::§:"0,-..,,r¡
      ro   " ,.....                  12
                                     12     3701
                                            3701 Algonquin
                                                  Algonquin Road,
                                                              Road, Suite
                                                                     Suite 760
                                                                           760
 + ? ?                     ob
 z o o                     \O               Rolling   Meadows,
                                            RollingMeadows,     IL
                                                                IL  60008
                                                                    60008
 0 ·-"OM                             13
                                     13
 e/]
 ? O'
     ;::i

     O
          ro
                     <U    ¡::::-,
                           '1"              Telephone:
                                            Telephone: 847-368-1500
                                                         84 7-368-1500
  ?                        00
                                            E-mail:
                                            E-mail: bwanca@andersonwanca.com
                    ::E
  oº'-"'                             14
                                     14               bwanca(a),andersonwanca. com
  z .!:fl                                                     -




                                            rgood@andersonwanca.com
                     gJl
 <i::    <i::
         -
                    =                       rgood@,andersonwanca.com
                     o
         ??                          15
                                     15     rkelly@andersonwanca.com
                                            rkellv@,andersonwanca.com
         M
                                            ghara@andersonwanca.com
                                            ghara(a),andersonwanca.com
                                     16
                                     16

                                     17
                                     17
                                            Matthew
                                            Matthew E.
                                                     E. Stubbs
                                                        Stubbs (PHV
                                                               (PHV admitted)
                                                                      admitted)
                                     18
                                     18     Montgomery,
                                            Montgomery,   Rennie
                                                          Rennie &
                                                                 &   Jonson
                                                                     Jonson
                                            36
                                            36 East
                                               East Seventh
                                                    Seventh Street,
                                                            Street, Suite
                                                                    Suite 2100
                                                                          2100
                                     19
                                     19     Cincinnati,
                                            Cincinnati, OH
                                                        OH 45202
                                                           45202
                                            Telephone:
                                            Telephone: 513-241-4722
                                                        513-241-4722
                                     20
                                     20

                                     21
                                     21
                                            Mark
                                            Mark J.J. Geragos
                                                      Geragos
                                     22
                                     22     Shelley
                                            Shelley Kaufman
                                                      Kaufman
                                            Ben
                                            Ben J.
                                                 J. Meiselas
                                                    Meiselas
                                     23
                                     23
                                            GERAGOS
                                            GERAGOS &     & GERADOS
                                                            GERADOS
                                     24
                                     24     Historic
                                            Historic Engine
                                                      Engine Co.  No. 28
                                                              Co. No.  28
                                            644
                                            644 South
                                                South Figueroa
                                                        Figueroa  Street
                                                                  Street
                                     25
                                     25     Los
                                            Los Angeles,
                                                Angeles, CACA 90017
                                                               90017
                                            Telephone:
                                            Telephone:   213-625-3900
                                                         213-625-3900
                                     26
                                     26     mark@geragos.com
                                            mark@,geragos.com
                                            meiselas@geragos.com
                                            meisefas@,geragos.com
                                     27
                                     27

                                     28
                                     28


                                                                                                33
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 51 of 72 Page ID
                                   #:3905




                                                       EXHIBIT I
RE: PHI v. Masimo - 1/26/2019 Correspondence
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 52 of 72 Page ID
                                                 #:3906
         Subject: RE: PHI v. Masimo ‐ 1/26/2019 Correspondence
         From: Adam.Powell <Adam.Powell@knobbe.com>
         Date: 2/14/2019, 11:30 AM
         To: 'Ross Good' <rgood@andersonwanca.com>
         CC: Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>, Ma  Stubbs <MStubbs@mrjlaw.com>,
         "meiselas@geragos.com" <meiselas@geragos.com>, Brian Wanca <bwanca@andersonwanca.com>,
         Consuelo.Durand <Consuelo.Durand@knobbe.com>, Forrest McClellen
         <Forrest.McClellen@knobbe.com>, Glenn Hara <ghara@andersonwanca.com>, Joe.Re
         <Joe.Re@knobbe.com>, Lisa.Luongo <Lisa.Luongo@knobbe.com>, Mark Geragos
         <mark@geragos.com>, Ryan Kelly <rkelly@andersonwanca.com>, Stephen.Larson
         <Stephen.Larson@knobbe.com>, Steve.Jensen <Steve.Jensen@knobbe.com>, Michelle Osborn
         <mosborn@andersonwanca.com>, Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>

         Ross,

         I am wri ng in response to the por on of your le er concerning PHI’s deposi on no ces.  The dates you proposed are
         not going to work.  We are working with the witnesses to iden fy poten al dates and hope to provide you with those
         dates soon.  I will respond to the remainder of your le er in a separate correspondence.

         Best regards,
         Adam


         Adam Powell
         Partner
         858-707-4245 Direct
         Knobbe Martens




         From: Ross Good <rgood@andersonwanca.com>
         Sent: Wednesday, February 13, 2019 2:55 PM
         To: Adam.Powell <Adam.Powell@knobbe.com>
         Cc: Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>; Ma  Stubbs <MStubbs@mrjlaw.com>; meiselas@geragos.com;
         Brian Wanca <bwanca@andersonwanca.com>; Consuelo.Durand <Consuelo.Durand@knobbe.com>; Forrest
         McClellen <Forrest.McClellen@knobbe.com>; Glenn Hara <ghara@andersonwanca.com>; Joe.Re
         <Joe.Re@knobbe.com>; Lisa.Luongo <Lisa.Luongo@knobbe.com>; Mark Geragos <mark@geragos.com>; Ryan Kelly
         <rkelly@andersonwanca.com>; Stephen.Larson <Stephen.Larson@knobbe.com>; Steve.Jensen
         <Steve.Jensen@knobbe.com>; Michelle Osborn <mosborn@andersonwanca.com>; Ben.Katzenellenbogen
         <Ben.Katzenellenbogen@knobbe.com>
         Subject: Re: PHI v. Masimo ‐ 1/26/2019 Correspondence

         Adam,
         Please see a ached.

         ‐‐  
         Ross Good
         Anderson + Wanca


1 of 3                                                                                                           2/25/2019, 9:28 PM
RE: PHI v. Masimo - 1/26/2019 Correspondence
             Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 53 of 72 Page ID
                                                #:3907
         3701 Algonquin Rd., Suite 500
         Rolling Meadows, IL 60008
         rgood@andersonwanca.com ‐ EMail
         (847) 350‐9861 ‐ Direct Line
         (847) 350‐9861 ‐ Direct Fax
         (847) 368‐1500 ‐ Oﬃce Phone
         (847) 368‐1501 ‐ Oﬃce Fax

         On Tue, Feb 5, 2019 at 7:21 PM Adam.Powell <Adam.Powell@knobbe.com> wrote:

           Ross,

           Please see my a ached le er.

           Best regards,
           Adam

           Adam Powell
           Partner
           858-707-4245 Direct
           Knobbe Martens




           From: Ross Good <rgood@andersonwanca.com>
           Sent: Saturday, January 26, 2019 10:11 AM
           To: Adam.Powell <Adam.Powell@knobbe.com>
           Cc: Sue Fitzgerald <sﬁtzgerald@andersonwanca.com>; Ma  Stubbs <MStubbs@mrjlaw.com>;
           meiselas@geragos.com; Brian Wanca <bwanca@andersonwanca.com>; Consuelo.Durand
           <Consuelo.Durand@knobbe.com>; Forrest McClellen <Forrest.McClellen@knobbe.com>; Glenn Hara
           <ghara@andersonwanca.com>; Joe.Re <Joe.Re@knobbe.com>; Lisa.Luongo <Lisa.Luongo@knobbe.com>; Mark
           Geragos <mark@geragos.com>; Ryan Kelly <rkelly@andersonwanca.com>; Stephen.Larson
           <Stephen.Larson@knobbe.com>; Steve.Jensen <Steve.Jensen@knobbe.com>; Michelle Osborn
           <mosborn@andersonwanca.com>; Ben.Katzenellenbogen <Ben.Katzenellenbogen@knobbe.com>
           Subject: PHI v. Masimo ‐ 1/26/2019 Correspondence

           Adam,
           Please see a ached.

           Thanks

           ‐‐  
           Ross Good
           Anderson + Wanca
           3701 Algonquin Rd., Suite 500
           Rolling Meadows, IL 60008
           rgood@andersonwanca.com ‐ EMail
           (847) 350‐9861 ‐ Direct Line
           (847) 350‐9861 ‐ Direct Fax
           (847) 368‐1500 ‐ Oﬃce Phone
           (847) 368‐1501 ‐ Oﬃce Fax




2 of 3                                                                                                2/25/2019, 9:28 PM
RE: PHI v. Masimo - 1/26/2019 Correspondence
              Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 54 of 72 Page ID
                                                 #:3908
            NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
            information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
            contact the sender by reply email and destroy all copies of the original message.




         NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
         information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please
         contact the sender by reply email and destroy all copies of the original message.




3 of 3                                                                                                                             2/25/2019, 9:28 PM
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 55 of 72 Page ID
                                   #:3909




                                                       EXHIBIT J
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 56 of 72 Page ID
                                   #:3910
                                   ANDERSON + WANCA
                                      ATTORNEYS AT LAW
 __________________________________________________________________________________________
                     3701 ALGONQUIN ROAD, SUITE 500, ROLLING MEADOWS, IL 60008
                                TEL: (847) 368-1500 * FAX: (847) 368-1501
                                 EMAIL: BUSLIT@ANDERSONWANCA.COM




                                          February 15, 2019

 Via email transmission to Adam.Powell@knobbe.com

 Adam Powell
 Benjamin A. Katzenellenbogen
 Knobbe, Martens, Olson & Bear, LLP
 2040 Main Street, Fourteenth Floor
 Irvine, CA 92614

 Re:      Physicians Healthsource, Inc. v. Masimo Corporation, et al.
          Case No. 8:14-cv-00001

 Dear Adam,

        This letter is written in response to your February 14, 2019 email indicating that the
 February 21-22, 2019 dates “are not going to work” for the depositions of Shanta Fisher, Gary
 Marston, Lisa Belodoff, and Michelle Hsu. I have yet to receive any documentation that all four
 deponents are unavailable for their depositions. Please provide documentation demonstrating each
 of them is unavailable as soon as possible.

       1. Attempts to Schedule Depositions to Date

        On July 27, 2018, Plaintiff requested available deposition dates for Shanta Fisher by email.
 On July 31, 2018, Masimo responded that

          [i]t does not make sense for the parties to schedule Ms. Fisher’s deposition before
          the Court determines the potential scope of that deposition (including by ruling on
          Masimo’s pending issue preclusion Motion), or before the parties (or the Court)
          determine whether Plaintiff’s counsel may access confidential information, or
          before Masimo can produce documents about which Ms. Fisher may be questioned
          -- the timing of which depends on resolution of the first two issues. Masimo will
          not produce Mr. Fisher for a second deposition, and we assume Plaintiff will want
          to have the documents that potentially relate to her deposition before taking her
          deposition. As soon as the Court determines whether Plaintiff may pursue class
          discovery, the extent to which Plaintiff’s counsel may have access to confidential
          information, and Masimo can produce documents that may potentially relate to Ms.
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 57 of 72 Page ID
                                   #:3911
 February 15, 2019
 Page 2 of 3

            Fisher’s deposition, we will work with you to schedule Ms. Fisher’s deposition for
            a convenient date and time in our office in Irvine.

 Later that same day, Plaintiff served its Notice of Deposition of Shanta Fisher. On August 7, 2018,
 Plaintiff withdrew this Notice of Deposition because Masimo refused to agree to that deposition
 date; Plaintiff reiterated its request for Masimo to provide availability for the deposition of Shanta
 Fisher. On or about August 22, 2018, Masimo sent Plaintiff correspondence in which it explained
 that “Masimo offered to produce Ms. Fisher for one deposition,” but failed to identify any
 availability for that deposition to take place.

         Masimo then sought to preclude the deposition of Shanta Fisher. This Court has denied
 Masimo’s Motion to Deny Class Certification (Doc. 84), prevent class-wide discovery (Doc. 126),
 and demanding an unnecessarily onerous protective order (Doc. 114). Masimo finally produced
 documents regarding class-wide discovery on January 8, 2019; these documents responded to
 Plaintiff’s Requests to Produce which were served on or about May 21, 2018. This is the first time
 Plaintiff became aware of Gary Marston, Lisa Belodoff, and Michelle Hsu.1 On January 16, 2019,
 Masimo’s Counsel suggested that Plaintiff’s Counsel “may wish to depose Ms. Fisher after Judge
 Selna resolves the dispute regarding the appropriate scope of discovery.” The hearing with Judge
 Selna is currently scheduled for February 25, 2019. Masimo has not at any time provided
 availability for any of the four employees Plaintiff seeks to depose: Shanta Fisher, Gary Marston,
 Lisa Belodoff, and Michelle Hsu.

         Having not been provided any availability, on or about January 26, 2019, Plaintiff served
 its Notice of Deposition for deponents Shanta Fisher, Gary Marston, Lisa Belodoff, and Michelle
 Hsu on February 21-22, 2019. On or about February 5, 2019, Masimo’s Counsel promised to
 inform Plaintiff’s Counsel “shortly whether those dates will work. If not, we will suggest
 alternative dates. The depositions will occur at [Masimo Counsel’s office].” On or about February
 13, 2019, Plaintiff’s Counsel provided an Amended Notice of Deposition for deponents Shanta
 Fisher, Gary Marston, Lisa Belodoff, and Michelle Hsu on February 21-22, 2019 at Masimo
 Counsel’s office. On or about February 14, 2019 at approximately 11:30 AM PST, Masimo’s
 Counsel informed Plaintiff’s Counsel “[t]he dates you proposed are not going to work. We are
 working with the witnesses to identify potential dates and hope to provide you with those dates
 soon.” The notification that all four individuals are unavailable for depositions and none have
 provided availability is simply not plausible. As of the sending of this letter, Masimo still has not
 provided any availability for depositions of Shanta Fisher, Gary Marston, Lisa Belodoff, and
 Michelle Hsu.




 1
     Masimo’s May 30, 2018 Initial Disclosures failed to disclose these three individuals.
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 58 of 72 Page ID
                                   #:3912
 February 15, 2019
 Page 3 of 3

         These depositions are necessary for Plaintiff to be able to file its Motion for Class
 Certification. As you know, the deadline for Plaintiff to file Motion for Class Certification is April
 8, 2019. (Doc. 141). Masimo’s continued refusal to provide deposition dates for these individuals
 is unfairly prejudicial to Plaintiff. Therefore, Plaintiff requests:

        1. Masimo agree to jointly seek to move the deadline for Plaintiff to be able to file its
           Motion for Class Certification to July 8, 2019, and,

        2. Masimo provide available dates for depositions of Shanta Fisher, Gary Marston, Lisa
           Belodoff, and Michelle Hsu no later than February 23, 2019.

 Please advise us of your position as to the matters raised herein.

                                                Very truly yours,

                                                ANDERSON + WANCA

                                                s/ Ross M. Good
                                                Ross M. Good
 cc: All Counsel of Record
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 59 of 72 Page ID
                                   #:3913




                                                      EXHIBIT K
 Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 60 of 72 Page ID
                                    #:3914



                                                               12790 El Camino Real, Suite 100, San Diego, CA 92130
                                                                                                    T (858) 707-4000

                                                                                                    Adam Powell
                                                                                        Adam.Powell@knobbe.com



                                          February 22, 2019
                                             Via Email

Ross Good
Anderson + Wanca
3701 Algonquin Road, Suite 500
Rolling Meadows, IL 60008
rgood@andersonwanca.com

Re:    Physicians Healthsource v. Masimo – Plaintiff’s Deposition Notices

Dear Ross:

We write in response to your letters of February 13 and 15, 2019.

Deposition of Shanta Fisher, Gary Marston, Lisa Belodoff, and Michelle Hsu

We are still trying to confirm deposition dates for Shanta Fisher, Gary Marston, Lisa Belodoff, and
Michelle Hsu. We will try to have potential dates to discuss during our meeting on February 25, 2019.

Interrogatory Number 11

As we previously explained, Interrogatory 11 incorrectly assumed that Plaintiff contacted Masimo to
communicate a desire not to receive facsimile transmissions. Masimo need not respond to
interrogatories that ask Masimo to assume facts that are not true. Nevertheless, to avoid a dispute,
Masimo will supplement its response to Interrogatory 11 as if the interrogatory asked Masimo to
identify “every person who has contacted you to communicate a desire not to receive facsimile
transmissions.” Masimo intends to supplement its response within two weeks.

PHI’s Request For Faxes Masimo Received

Thank you for identifying MASPHI0018964-967. Based on our review of that document, it appears that
you are referring to the “fax leads” referenced in Michelle Hsu’s email of October 21, 2011 at 9:06am.
If that is not correct, please let us know.

It appears that the “fax leads” referenced by Ms. Hsu are faxes that a customer sent to Masimo asking
for more information. Such documents would not be responsive to RFP 1 because RFP 1 seeks faxes
sent to customers, not received from customers. Such documents are also not responsive to RFPs 19,
21, and 43, because those RFPs refer to opt-out requests and complaints, which are the opposite of
“leads.” As for RFPs 28 and 29, Masimo did not send the documents attached to the Complaint as
Exhibit A and does not know to whom any such documents were sent because it did not send them and
did not receive a list of recipients. Masimo also objected to RFP 47 for numerous reasons.
 Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 61 of 72 Page ID
                                    #:3915
                                                                                                   Ross Good
                                                                                                      Page 2




RFPs 2 and 3 request documents indicating that a person gave prior express permission or invitation to
receive faxes, or had an established business relationship with Masimo. Please confirm whether PHI
contends the “fax leads” referenced in MASPHI0018964-967 are responsive to RFPs 2 and 3 because
they indicate that a person has provided prior express permission or invitation to receive faxes, or had an
established business relationship with Masimo.

Production of Metadata

Your letter presents no reason why Masimo—but not PHI—should produce metadata. Your letter
asserts “Plaintiff’s productions were obtained from Plaintiff’s Counsel’s records” and “Masimo has
provided no basis for the proposition that Plaintiff’s Counsel’s metadata has any bearing on the
discovery in this case.” That assertion indicates PHI failed to comply with its discovery obligations.
Particularly to the extent Plaintiff contends that metadata is potentially relevant, the original metadata
from PHI’s files is important evidence to show when PHI sent/received documents, and whether PHI
altered documents. PHI cannot use its own refusal to comply with its discovery obligations and
apparent destruction of metadata to justify a one-sided burden on Masimo.

Your letter also asserts “there is no burden to providing the metadata sought by Plaintiff.” If that was
true, then PHI should not object to producing the same metadata to Masimo. PHI’s suggestion that
producing metadata is burdensome for PHI, but not Masimo, makes no sense.

Finally, your letter asserts that Masimo waived its objection to producing metadata. That is not true.
PHI’s Requests for Production defined “document” as including metadata. Masimo objected to that
definition of “document” as overly broad and imposing obligations in excess of the Federal Rules. Each
of Masimo’s responses incorporated that objection and stated Masimo’s response was “[s]ubject to and
without waiving the foregoing general and specific objections.” Masimo did not waive its objection.

Masimo’s Designation of Its Interrogatory Responses As “Confidential”

PHI argues that it “intends to demonstrate to the Court that Masimo only contends it obtained
permission through SK&A” and that it should be able to do so by publically filing Masimo’s
interrogatory responses. PHI cannot make that representation because it is not true. Masimo’s
interrogatory responses explain that individuals provided permission to receive faxes through SK&A,
directly to Masimo, and through other third parties with which Masimo contracts. Like PHI, Masimo
only recently obtained the list of potential fax recipients from SK&A. Masimo will supplement its
discovery responses as it learns more about the alleged fax recipients.

Further, the Local Rules have a procedure for meeting and conferring on potential redactions before
filing information on the public docket. If you identify the material you wish to disclose to the Court
and the filing in which you intend to disclose it, we would be happy to meet and confer to avoid
burdening the Court with a dispute.

PHI Has Not Diligently Sought Discovery

Your February 15, 2019, letter alleges that PHI has diligently sought discovery and requests a lengthy
continuance of PHI’s deadline to seek class certification. Masimo disagrees. PHI served its first
 Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 62 of 72 Page ID
                                    #:3916
                                                                                                 Ross Good
                                                                                                    Page 3




discovery requests on May 21, 2018. On June 20, 2018, Masimo served responses objecting to, among
other things, PHI’s request for discovery regarding faxes PHI does not claim to have received. Masimo
met and conferred with PHI and exchanged numerous letters on this issue in July and August. (Dkt. 96,
Exs. 4-6.) PHI did not move to compel or otherwise bring this issue to the Court.

On July 27, 2018, PHI requested a deposition date for Shanta Fisher. As your letter acknowledges,
Masimo responded promptly by explaining that it did not make sense to schedule Ms. Fisher’s
deposition before the Court resolved the appropriate scope of discovery, issued an appropriate protective
order, or the parties exchanged documents. Masimo explained that it “will not produce Ms. Fisher for a
second deposition, and we assume Plaintiff will want to have the documents that potentially relate to her
deposition before taking her deposition.” On August 2, PHI responded that it intended to depose Ms.
Fisher both before and after receiving documents and seek fees and costs for the second deposition.
Masimo responded that it “cannot schedule a deposition when plaintiff simultaneously insists on taking
a premature deposition and threatens to seek costs and fees if plaintiff decides to seek a second
deposition because the deposition was premature.” Again, PHI did not present the parties’ disputes to
the Court.

Instead, PHI subpoenaed third parties for the same information that Masimo asserted was not relevant.
(Dkt. 96, Ex. 7.) On September 21, Masimo requested a formal conference of counsel so that it could
present the disputed issues to the Court in an orderly fashion. (Id., Ex. 9.) When PHI refused to meet
and confer as required by the local rules, Masimo filed its motion without a joint stipulation on October
3, 2018. (See Dkt. 95.) At the hearing, Judge Spaeth requested that the parties refile the dispute using
her procedures. (11/14/2018 Tr. at 87.)

After the hearing, PHI again did nothing. Instead, Masimo again took the lead on requesting a
conference of counsel and presenting the issue to Magistrate Judge Spaeth on December 12, 2018. (Dkt.
117 ¶ 16, Exs. 13-14.) Masimo set the hearing for the next available date of January 2, 2019. (Dkt.
115.) PHI did not appear at that hearing. (See Dkt. 125.) Eventually, Magistrate Judge Spaeth ruled
against Masimo on this issue, and Masimo promptly objected under Rule 72(a) and presented the
dispute to Judge Selna. (See Dkt. 138.) Masimo promptly set the hearing for February 25, 2019. (Id.)

On January 7, PHI accused Masimo of trying to prevent Ms. Fisher’s deposition and requested her
availability for the first time since August. Masimo responded by explaining:

       Masimo never discouraged or prevented PHI from taking Ms. Fisher’s deposition.
       Masimo explained that PHI may depose Ms. Fisher once, and Masimo understood that
       PHI elected to wait on taking her deposition. Masimo will provide dates for Ms. Fisher’s
       deposition if PHI agrees that it will not seek to depose Ms. Fisher a second time
       regardless of how Judge Selna rules on Masimo’s objection to Magistrate Judge Spaeth’s
       January 4, 2019, order. Alternatively, PHI may wish to depose Ms. Fisher after Judge
       Selna resolves the dispute regarding the appropriate scope of discovery.

PHI responded by unilaterally noticing Ms. Fisher’s deposition for February 22—the Friday before the
hearing on Masimo’s objection to Magistrate Judge Spaeth’s January 4, 2019, order. PHI also noticed
the depositions of three other Masimo witnesses for February 21 and February 22. On February 5,
 Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 63 of 72 Page ID
                                    #:3917
                                                                                                  Ross Good
                                                                                                     Page 4




Masimo explained that it had not been able to confirm its witnesses’ availability, and would inform PHI
as soon as possible. On February 13, PHI asked whether the depositions would go forward on February
21 and 22. Masimo confirmed they would not and that it would provide alternative dates soon. Thus,
your assertion that Masimo resisted discovery is false.1

PHI’s Requested Extension Is Unreasonable

On January 7, PHI requested that Masimo agree to a request to extend the case schedule. PHI provided
its proposed schedule on January 11. PHI sought to extend its deadline for certification by eight months
until October 2019 and sought to continue trial until February 2020. The parties eventually agreed on a
90-day extension for all dates. The Court denied the stipulation because it moved the trial and pretrial
conference dates. (Dkt. 134). On January 17, the parties submitted a revised schedule that extended
PHI’s deadline to move for class certification by approximately 60 days. (Dkt. 135.) The Court granted
that request on January 22. (Dkt. 141.) Thus, PHI’s deadline to move for class certification is currently
April 8, 2019. (Id.)

Less than one month later, PHI is requesting an additional three-month extension of its deadline to move
for class certification. That request is unreasonsable because it would require a trial continuance, which
the Court already rejected. (Dkt. 141.) Moreover, you have not identified any new facts that PHI could
not have foreseen when it agreed to the previous schedule. PHI has also not explained what, if any,
information from the four individuals PHI seeks to depose is relevant to class certification.
Accordingly, PHI has not shown good cause to modify the schedule.

                                                        Sincerely,



                                                        Adam B. Powell




       1 We also note that your letter falsely characterizes the Court’s orders. For example, your letter
omits the Court denied Masimo’s motion to deny class certification based on issue preclusion, but
stated “the facts themselves are rather compelling and may well carry the day on another day.”
(8/20/2018 Tr. at 14:6-9.) Further, Masimo never moved to “prevent class-wide discovery.” (See Dkt.
126.) Additionally, the Court agreed with Masimo—not PHI—on nearly every aspect of the protective
order. (Dkt. 114.)
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 64 of 72 Page ID
                                   #:3918




                                                       EXHIBIT L
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 65 of 72 Page ID
                                   #:3919
                                   ANDERSON + WANCA
                                      ATTORNEYS AT LAW
 __________________________________________________________________________________________
                     3701 ALGONQUIN ROAD, SUITE 500, ROLLING MEADOWS, IL 60008
                                TEL: (847) 368-1500 * FAX: (847) 368-1501
                                 EMAIL: BUSLIT@ANDERSONWANCA.COM




                                          February 26, 2019

 Via email transmission to Adam.Powell@knobbe.com

 Adam Powell
 Benjamin A. Katzenellenbogen
 Knobbe, Martens, Olson & Bear, LLP
 2040 Main Street, Fourteenth Floor
 Irvine, CA 92614

 Re:      Physicians Healthsource, Inc. v. Masimo Corporation, et al.
          Case No. 8:14-cv-00001

 Dear Adam,

        This letter is written in response to your February 22, 2019 correspondence and Masimo’s
 statements at the February 25, 2019 hearing with Judge Selna.

       1. Interrogatory Number 11

          Plaintiff looks forward to your supplement on or before March 8, 2019.

       2. Plaintiff’s Request For Faxes Masimo Received

         As you are aware, Masimo contracted SK&A for the purpose of purchasing two fax lists
 and transmitting Masimo’s faxes to those fax lists on October 12, 2011 and April 10, 2012. It is
 Plaintiff’s position that the “fax leads” identified by Michelle Hsu’s October 21, 2011 email are
 responsive to multiple RFPs. Plaintiff does not believe it needs to “confirm” the contents of the
 “fax leads” without reviewing them first. RFP #47 requests “[a]ll documents containing
 communications with the members of the putative class.” It appears the parties are in agreement
 that the “fax leads” contain communications with members of the putative class. Accordingly, the
 “fax leads” should be produced.

         The “fax leads” identified by Michelle Hsu appear to be faxes Masimo was sent by the
 recipients of the faxing at issue in this case. Specifically, the faxes at issue (Ex. A to FAC) invite
 the recipient to fill out several fields (Name, Practice Name, Alternate Contact, Specialty, Address,
 City, State, Zip, Daytime Phone, and Email) and fax it back to Masimo. RFP #1 requests “[e]ach
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 66 of 72 Page ID
                                   #:3920
 February 26, 2019
 Page 2 of 5

 document that promotes, advertises, announces, or describes the commercial availability of, or
 quality of, your or any of the other Defendants’ property, goods, or services which was sent by
 facsimile during the Relevant Time Period.” The fact that the “fax leads” were faxed to the
 recipients (pursuant to Masimo’s contract with SK&A) and then the recipients faxed it back
 demonstrates it was faxed twice. It is still responsive to RFP #1 and should be produced.

         If Masimo contends that it had an Established Business Relationship (EBR) or Prior
 Express Permission with the “fax leads” then Masimo needs to produce them. RFP #2 requests
 “[a]ll documents indicating that any person gave prior express permission or invitation to receive
 facsimile transmissions of any document referred to in Request No. 1.” RFP #3 requests “[a]ll
 documents indicating that an ‘Established Business Relationship’ (“EBR”) existed between you
 or any of the other Defendants, on the one side, and any person to whom any facsimile transmission
 of any document referred to in Request No. 1 was sent, on the other side.” Plaintiff cannot
 determine whether the “fax leads” are responsive to either RFP #2 or RFP # 3 and it is unreasonable
 to ask Plaintiff to state its position without reviewing the “fax leads.” If Masimo contends the “fax
 leads” are responsive to either RFP #2 or RFP # 3 then Masimo should produce the “fax leads.”

        Please advise of your position.

    3. Production of Metadata

         Plaintiff seeks metadata for Masimo’s most recent production (MASPHI004) which
 appears to have originated from the records of Masimo rather than Masimo’s Counsel. Your
 February 22, 2019 correspondence does not dispute “there is no burden to providing the metadata
 sought by Plaintiff” but instead suggests that Plaintiff must provide metadata for files originating
 with Plaintiff’s Counsel before Masimo will provide the metadata for Masimo’s most recent
 production. There is nothing left to discuss at this juncture regarding this issue and Plaintiff intends
 to move to compel this with Magistrate Judge Spaeth. If there is anything else you wish to raise,
 please bring it up during our conference call on February 27, 2019.

    4. Masimo’s Designation of Interrogatory Responses as “Confidential”

        Masimo has not explained its basis for marking all of its responses to interrogatories as
 confidential. Is Masimo willing to provide a redacted copy of its interrogatory responses which
 aren’t marked Confidential so Plaintiff can review it and determine if Court intervention is still
 necessary? If there is any other proposal you wish Plaintiff to consider, please bring it up during
 our conference call on February 27, 2019.

    5. Diligence to Date and Plaintiff’s Request for Extension
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 67 of 72 Page ID
                                   #:3921
 February 26, 2019
 Page 3 of 5

         Plaintiff disagrees with your contention that Plaintiff has not diligently sought discovery.
 Starting on June 21, 2018, Masimo began claiming fax advertisements exist separate and apart
 from the two faxes Plaintiff alleges Masimo sent to it (hereafter “Masimo’s Premise”). From “June
 to September 2018” Masimo “communicated by email and telephone with [Plaintiff] regarding”
 discovery issues including whether Plaintiff was entitled to fax advertisements other than those it
 alleges it received. (Doc. 96 at ¶ 2).1 On September 24, 2018, Masimo’s correspondence repeated
 Masimo’s Premise: Plaintiff "Is Not Entitled To Discovery As To Faxes Other Than Those It
 Claims To Have Received." (Doc. 96-10 at 2) (emphasis in original). On October 3, 2018,
 Masimo filed its Motion for Protective Order requesting the "Court should limit discovery to the
 two alleged fax advertisements that [Plaintiff] claims it received” based on Masimo’s Premise.
 (Doc. 95 at 12). Masimo provided Magistrate Judge Spaeth its proposed protective order which
 included the following language based on Masimo’s Premise: “[t]he scope of discovery does not
 include any other alleged fax advertisements” except those Plaintiff alleges it received. (Doc. 96-
 1 at 12). At the November 14, 2018 hearing, Magistrate Judge Spaeth declined to rule on Masimo's
 Motion for Protective Order and instructed the parties to refile it pursuant to L.R. 37-2.4. (Doc.
 111).

          On December 12, 2018, the parties filed their Joint Stipulation accompanying Masimo's
 Motion for Protective Order and Motion to Quash Subpoena. (Doc. 116). Based on Masimo’s
 Premise, Masimo again requested Magistrate Judge Spaeth Order that “[t]he parties may not
 pursue discovery regarding information concerning other alleged faxes” except the two alleged
 fax advertisements that Plaintiff claims it received and quash “any aspects of [Plaintiff's]
 subpoenas that seek information about alleged faxes other than the two alleged fax advertisements
 that [Plaintiff] claims to have received.” (Doc. 115-1 at ¶ 1, 4). On December 19, 2018, Masimo
 filed its Supplemental Memorandum in Support of Masimo’s Motion for Protective Order and
 Motion to Quash Subpoena and argued "Discovery Should Be Limited To Faxes [Plaintiff]
 Allegedly Received" again based on Masimo’s Premise. (Doc. 122 at 1). On January 4, 2019,
 Magistrate Judge Spaeth denied Masimo’s Motion for Protective Order and Motion to Quash
 Subpoena and ruled that “at this time, it is not appropriate to limit Plaintiff's discovery as requested
 by Defendants.” (Doc. 126 at 2). As a result of Magistrate Judge Spaeth’s Order: (1) Masimo
 produced over 3,600 pages of non-public documents responsive to Plaintiff’s Requests For
 Production, (2) Masimo served a 45 page confidential document containing its Supplemental
 Responses to Plaintiff's First Set of Interrogatories, and (3) SK&A produced its response to
 Plaintiff’s Subpoena. On January 18, 2019, Masimo filed its Motion for Review of Magistrate
 Judge Spaeth's January 4, 2019 Order again based on Masimo’s Premise. (Doc. 138).2

 1
  These communications were based almost entirely on Masimo’s Premise.
 2
  Masimo proceeded to inform recipients of Plaintiff’s Subpoenas that “Masimo filed with the District Judge
 objections to the Magistrate Judge's [January 4, 2019] minute order pursuant to Federal Rule of Civil Procedure 72.
 [Masimo] will write again to update you when the District Judge rules on Masimo's objections.” (Doc. 142-1, Ex.
 A). Masimo neglected to mention that Masimo has not sought a stay of Magistrate Judge Spaeth's January 4, 2019
 Order.
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 68 of 72 Page ID
                                   #:3922
 February 26, 2019
 Page 4 of 5



         At the hearing on February 25, 2019 regarding Masimo’s Motion for Review (Doc. 138),
 this Court was informed of Plaintiff’s doubts regarding Masimo’s Premise. Specifically, this Court
 was informed Plaintiff’s doubts regarding Masimo’s Premise is based on a review of Masimo’s
 January 8, 2019 Production of Documents, Masimo’s January 16, 2019 Supplemental Responses
 to Plaintiff's First Set of Interrogatories, and SK&A’s January 22, 2019 response to Plaintiff’s
 Subpoena. At the hearing, Masimo was asked whether Masimo’s Premise is in fact false. Masimo
 was unable to provide an answer.

         Please provide an answer in writing as to whether Masimo believes fax advertisements
 exist separate and apart from the two faxes Plaintiff alleges Masimo sent to it.

    6. Scheduling of Depositions

         On January 26, 2019, having not received any available dates for deposition from Masimo,
 Plaintiff served Plaintiff’s Notice of Deposition of Masimo employees Fisher, Gary Marston, Lisa
 Belodoff and Michelle Hsu and scheduled their depositions for February 21-22, 2019. On February
 14, 2019, you indicated that the February 21-22, 2019 dates “are not going to work” for the
 depositions of Shanta Fisher, Gary Marston, Lisa Belodoff, and Michelle Hsu. I have yet to receive
 any documentation that all four deponents were unavailable for their depositions. Please provide
 documentation demonstrating each of them is unavailable as soon as possible.

         Additionally, your February 22, 2019 correspondence indicates you are now working to
 confirm deposition dates for Shanta Fisher, Gary Marston, Lisa Belodoff, and Michelle Hsu. I look
 forward to you providing available deposition dates. It is my understanding based upon your
 correspondence from February 5, 2019, that these depositions will occur at your Irvine CA office.
 Please let me know if that has changed.

    7. Telephonic Communications

        On July 12, 2018, in response to Plaintiff’ Counsel requesting a Word version of Masimo’s
 discovery requests from the legal assistant who sent the discovery requests, Masimo’s Counsel
 emailed Plaintiff’s Counsel demanded that Plaintiff’s Counsel “not initiate contact with” Masimo’s
 Counsel’s support staff. (See July 12, 2018 Email Correspondence from Masimo’s Counsel).
 Masimo continued, “[i]nitiating such contact without including any of” Masimo’s Counsel “is
 particularly egregious.” Id. (emphasis added). Plaintiff’s Counsel has respected Masimo’s
 Counsel’s request; Masimo’s Counsel violated this in an effort to gain a tactical advantage.
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 69 of 72 Page ID
                                   #:3923
 February 26, 2019
 Page 5 of 5

         As you are aware, the Stephen Larson indicated he intentionally contacted support staff of
 Plaintiff’s Counsel to obtain privately held banking information. (Doc. 160). Plaintiff contends
 that Stephen Larson obtained this privately held banking information under false pretenses. This
 conduct is unbecoming of attorneys and may violate California Bar Rules of Professional Conduct
 including but not limited to Rule 8.4.

          You are hereby on notice that Plaintiff’s Counsel and support staffs intend to record future
 calls between Masimo’s Counsel and Plaintiff’s Counsel. Plaintiff will of course disclose that a
 call is being recorded before beginning to record a call.

                                               Very truly yours,

                                               ANDERSON + WANCA

                                               s/ Ross M. Good
                                               Ross M. Good
 cc: All Counsel of Record
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 70 of 72 Page ID
                                   #:3924




                                                      EXHIBIT M
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 71 of 72 Page ID
                                   #:3925

  From:                  Ben.Katzenellenbogen
  To:                    Matt Stubbs
  Cc:                    Steve.Jensen; Joe.Re; Stephen.Larson; Adam.Powell; Consuelo.Durand; Lisa.Luongo
  Subject:               RE: MASIMOL.971L - FW: Physicians Healthsource v. Masimo | Document Requests
  Date:                  Thursday, July 12, 2018 9:06:17 PM



  Matt,

  Please do not initiate contact with non-attorney members of our team, and please instruct the
  other attorneys on your team to refrain from doing so as well.

  Initiating such contact without including any of the attorneys on our team is particularly egregious.

  -Ben

  Ben Katzenellenbogen
  Partner
  949-721-6374 Direct
  Knobbe Martens

  From: Matt Stubbs <MStubbs@mrjlaw.com>
  Sent: Wednesday, July 11, 2018 11:53 AM
  To: Consuelo.Durand <Consuelo.Durand@knobbe.com>
  Subject: RE: Physicians Healthsource v. Masimo | Document Requests

  Consuela,

  Could you please send me a copy of those requests in word format?

  Matt Stubbs

  From: Consuelo.Durand [mailto:Consuelo.Durand@knobbe.com]
  Sent: Monday, July 02, 2018 7:38 PM
  To: meiselas@geragos.com; bwanca@andersonwanca.com; rkelly@andersonwanca.com;
  ghara@andersonwanca.com; Matt Stubbs
  Cc: Ben.Katzenellenbogen; Steve.Jensen; Stephen.Larson; Adam.Powell; Forrest McClellen; Joe.Re; 2bak
  Subject: Physicians Healthsource v. Masimo | Document Requests

  Dear Counsel:

  Please find attached Defendants’ First Set of Requests for Production of Documents and Things to
  Plaintiff.

  Sincerely,
  Consuelo

  Consuelo Durand
  Litigation Paralegal
Case 8:14-cv-00001-JVS-ADS Document 164-1 Filed 02/26/19 Page 72 of 72 Page ID
                                   #:3926

  Consuelo.Durand@knobbe.com
  949-721-5386 Direct
  Knobbe Martens
  2040 Main St., 14th Fl.
  Irvine, CA 92614
  www.knobbe.com




  NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential
  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
  not the intended recipient, please contact the sender by reply email and destroy all copies of the original
  message.




  NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential
  and privileged information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
  not the intended recipient, please contact the sender by reply email and destroy all copies of the original
  message.
